Exhibit 10.82

EXECUTION VERSION

$550,000,000

CREDIT AGREEMENT

dated as of

October 3, 2011

among

RALCORP HOLDINGS, INC.,

as Borrower

THE LENDERS PARTY HERETO

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

and

SUNTRUST BANK and WELLS FARGO BANK, NATIONAL ASSOCIATION

as Co-Syndication Agents

 

 

J.P. MORGAN SECURITIES LLC,

SUNTRUST ROBINSON HUMPHREY, INC.,

and

WELLS FARGO SECURITIES, LLC

as Joint Bookrunners and Joint Lead Arrangers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I Definitions

     1   

SECTION 1.01.

  

Defined Terms

     1   

SECTION 1.02.

  

Classification of Loans and Borrowings

     19   

SECTION 1.03.

  

Terms Generally

     19   

SECTION 1.04.

  

Accounting Terms

     19   

ARTICLE II The Credits

     19   

SECTION 2.01.

  

Commitments

     19   

SECTION 2.02.

  

Loans and Borrowings

     19   

SECTION 2.03.

  

Requests for Borrowings

     20   

SECTION 2.04.

  

[Intentionally Omitted]

     20   

SECTION 2.05.

  

[Intentionally Omitted]

     21   

SECTION 2.06.

  

[Intentionally Omitted]

     21   

SECTION 2.07.

  

Funding of Borrowings

     21   

SECTION 2.08.

  

Interest Elections

     21   

SECTION 2.09.

  

Termination of Commitments

     22   

SECTION 2.10.

  

Repayment of Loans; Evidence of Debt

     22   

SECTION 2.11.

  

[Intentionally Omitted]

     23   

SECTION 2.12.

  

Prepayment of Loans

     23   

SECTION 2.13.

  

Fees

     24   

SECTION 2.14.

  

Interest

     24   

SECTION 2.15.

  

Alternate Rate of Interest

     25   

SECTION 2.16.

  

Increased Costs

     25   

SECTION 2.17.

  

Break Funding Payments

     26   

SECTION 2.18.

  

Taxes

     27   

SECTION 2.19.

  

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     30   

SECTION 2.20.

  

Mitigation Obligations; Replacement of Lenders

     32   

ARTICLE III Representations and Warranties

     33   

SECTION 3.01.

  

Corporate Existence and Standing

     33   

SECTION 3.02.

  

Authorization and Validity

     33   

SECTION 3.03.

  

Compliance with Laws and Contracts

     33   

SECTION 3.04.

  

Governmental Consents

     34   

SECTION 3.05.

  

Financial Statements

     34   

SECTION 3.06.

  

Material Adverse Change

     34   

SECTION 3.07.

  

Taxes

     34   

SECTION 3.08.

  

Litigation and Contingent Obligations

     34   

SECTION 3.09.

  

Subsidiaries and Capitalization

     35   

SECTION 3.10.

  

ERISA

     35   

SECTION 3.11.

  

Defaults

     36   

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          Page  

SECTION 3.12.

  

Federal Reserve Regulations

     36   

SECTION 3.13.

  

Investment Company Act

     36   

SECTION 3.14.

  

Certain Fees

     36   

SECTION 3.15.

  

Solvency

     36   

SECTION 3.16.

  

Ownership of Properties

     36   

SECTION 3.17.

  

Indebtedness

     37   

SECTION 3.18.

  

Subordinated Indebtedness

     37   

SECTION 3.19.

  

Employee Controversies

     37   

SECTION 3.20.

  

Material Agreements

     37   

SECTION 3.21.

  

Environmental Laws

     37   

SECTION 3.22.

  

Insurance

     38   

SECTION 3.23.

  

Disclosure

     38   

SECTION 3.24.

  

Material Foreign Subsidiaries

     38   

SECTION 3.25.

  

OFAC

     38   

SECTION 3.26.

  

Patriot Act

     38   

ARTICLE IV Conditions

     39   

SECTION 4.01.

  

Effective Date

     39   

ARTICLE V Affirmative Covenants

     41   

SECTION 5.01.

  

Financial Reporting

     41   

SECTION 5.02.

  

Use of Proceeds

     42   

SECTION 5.03.

  

Notice of Default

     42   

SECTION 5.04.

  

Conduct of Business

     42   

SECTION 5.05.

  

Taxes

     43   

SECTION 5.06.

  

Insurance

     43   

SECTION 5.07.

  

Compliance with Laws and Material Contractual Obligations

     43   

SECTION 5.08.

  

Maintenance of Properties

     43   

SECTION 5.09.

  

Inspection

     43   

SECTION 5.10.

  

Environmental Matters

     44   

SECTION 5.11.

  

Material Subsidiaries

     44   

SECTION 5.12.

  

Material Foreign Subsidiaries

     44   

SECTION 5.13.

  

Payment of Obligations

     44   

ARTICLE VI Negative Covenants

     45   

SECTION 6.01.

  

Capital Stock and Dividends

     45   

SECTION 6.02.

  

Indebtedness

     45   

SECTION 6.03.

  

Merger; Fundamental Changes

     45   

SECTION 6.04.

  

Sale of Assets

     46   

SECTION 6.05.

  

Sale of Accounts

     46   

SECTION 6.06.

  

Investments and Purchases

     46   

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          Page  

SECTION 6.07.

  

Contingent Obligations

     48   

SECTION 6.08.

  

Liens

     48   

SECTION 6.09.

  

Affiliates

     49   

SECTION 6.10.

  

Subordinated Indebtedness; Other Indebtedness

     49   

SECTION 6.11.

  

Change in Corporate Structure; Fiscal Year

     50   

SECTION 6.12.

  

Inconsistent Agreements

     50   

SECTION 6.13.

  

ERISA Compliance

     50   

SECTION 6.14.

  

Restricted Payments

     51   

SECTION 6.15.

  

Swap Agreements

     51   

SECTION 6.16.

  

Sale and Leaseback Transactions

     51   

SECTION 6.17.

  

Financial Covenants

     51   

SECTION 6.18.

  

Holding Company

     51   

ARTICLE VII Events of Default

     51   

ARTICLE VIII The Administrative Agent

     54   

ARTICLE IX Miscellaneous

     57   

SECTION 9.01.

  

Notices

     57   

SECTION 9.02.

  

Waivers; Amendments

     57   

SECTION 9.03.

  

Expenses; Indemnity; Damage Waiver

     58   

SECTION 9.04.

  

Successors and Assigns

     59   

SECTION 9.05.

  

Survival

     63   

SECTION 9.06.

  

Counterparts; Integration; Effectiveness

     63   

SECTION 9.07.

  

Severability

     63   

SECTION 9.08.

  

Right of Setoff

     64   

SECTION 9.09.

  

Governing Law; Jurisdiction; Consent to Service of Process

     64   

SECTION 9.10.

  

WAIVER OF JURY TRIAL

     64   

SECTION 9.11.

  

Headings

     65   

SECTION 9.12.

  

Confidentiality

     65   

SECTION 9.13.

  

Interest Rate Limitation

     66   

SECTION 9.14.

  

USA PATRIOT Act

     66   

SECTION 9.15.

  

Fiduciary Relationship

     66   

 

iii



--------------------------------------------------------------------------------

SCHEDULES Schedule 1.01 — Pricing Schedule Schedule 2.01 — Commitments Schedule
3.08 — Material Contingent Obligations Schedule 3.09 — Subsidiaries and
Capitalization Schedule 3.14 — Brokers’ Fees Schedule 3.16 — Properties Schedule
3.17 — Indebtedness Schedule 3.24 — Material Foreign Subsidiaries Schedule 6.06
— Investments Schedule 6.08 — Liens EXHIBITS Exhibit A — Form of Assignment and
Assumption Exhibit B — Compliance Certificate Exhibit C — Form of U.S. Tax
Certificates

 

i



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of October 3, 2011, among RALCORP HOLDINGS, INC., a
Missouri corporation, the Lenders party hereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“2008 Indenture” means the “Indenture” as defined in the Pledge Agreement as
such Indenture is in effect on the Effective Date, or as is otherwise amended in
a manner that is not materially adverse to the Lenders.

“2009 Indenture” means the Senior Secured Indenture, dated as of August 14,
2009, among the Borrower, its Subsidiaries parties thereto and Deutsche Bank
Trust Company Americas, as trustee, as in effect on the Effective Date, or as
otherwise amended in a manner that is not materially adverse to the Lenders.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Accounts Receivable Financing Program” means a program of sales or
securitization of, or transfers of interests in, accounts receivable and related
contract rights by the Borrower or any Subsidiary on a limited recourse basis
pursuant to which the aggregate amount of financing thereunder at any time
outstanding shall not exceed an amount equal to 10% of (a) the amount of total
consolidated assets of the Borrower and its Subsidiaries as of the most recent
Fiscal Quarter end for which financial statements have been delivered by the
Borrower pursuant to Section 5.01(a) or (b), as applicable, minus (b) the
aggregate amount of goodwill and other intangible assets of the Borrower and its
Subsidiaries as of such Fiscal Quarter end, in each case as reflected on such
financial statements, provided that such sale or transfer qualifies as a sale
under Agreement Accounting Principles.

“Acquisition” means the proposed acquisition by the Borrower and/or one or more
of the Borrower’s subsidiaries of the limited liability company interests of
SLRD and certain other assets from Sara Lee Corporation comprising its
refrigerated dough business in North America for an aggregate purchase price of
approximately $545,000,000 pursuant to the Acquisition Agreement.

“Acquisition Agreement” means that certain Securities Purchase Agreement dated
as of August 8, 2011, among Ralcorp Frozen Bakery Products, Inc., Borrower and
Sara Lee Corporation.



--------------------------------------------------------------------------------

“Adjusted EBITDA” means, for any applicable computation period, the sum of
(a) EBIT for such period plus (b) the Borrower’s and its Subsidiaries’
amortization and depreciation deducted in determining Net Income for such
period; provided, however, that Adjusted EBITDA shall be calculated (i) giving
pro forma effect to any Permitted Purchase during such period as though such
Permitted Purchase occurred on the first day of such period and (ii) by
subtracting (adding) all equity earnings (losses) attributable to the Borrower’s
ownership interest in Vail Resorts, Inc. for such period.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing (or, as
applicable, for purposes of determining the Alternate Base Rate with respect to
any ABR Borrowing) for any Interest Period, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” means this Credit Agreement, as amended, restated, amended and
restated, modified or supplemented from time to time.

“Agreement Accounting Principles” means generally accepted accounting principles
as in effect from time to time, applied in a manner consistent with those used
in preparing the Financial Statements; provided, however, that for purposes of
all computations required to be made with respect to compliance by the Borrower
with Section 6.17, such term shall mean GAAP as in effect on the date hereof,
applied in a manner consistent with those used in preparing the Financial
Statements.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate for
deposits in Dollars for a one month Interest Period on such day (or if such day
is not a Business Day, the immediately preceding Business Day) plus 1%, provided
that, for the avoidance of doubt, the Adjusted LIBO Rate for any Business Day
shall be based on the rate appearing on the Reuters Screen LIBOR01 Page 1 (or on
any successor or substitute page of such page) at approximately 11:00 a.m.
London time on such day. Any change in the Alternate Base Rate due to a change
in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate,
respectively.

 

2



--------------------------------------------------------------------------------

“Applicable Rate” means, for any day, with respect to any Eurodollar Loan or ABR
Loan, the applicable rate per annum set forth on Schedule 1.01 under the caption
“Eurodollar Rate” or “ABR” as the case may be, based upon the Borrower’s Rating.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Asset Disposition” means any sale, transfer or other disposition of any asset
of the Borrower or any Subsidiary in a single transaction or in a series of
related transactions (other than the sale of notes receivable and accounts
receivable permitted by Section 6.05, the sale of inventory in the ordinary
course, the sale of obsolete or worn out Property in the ordinary course, the
sale of Investments of the type described in Sections 6.06(a)-(g) and (m) in the
ordinary course or sales, transfers and dispositions to the Borrower or any
Subsidiary permitted by Section 6.04).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“August 2009 Senior Notes” means the Borrower’s $300,000,000 aggregate principal
amount of 6.625% Senior Notes, due August 15, 2039, as in effect on the
Effective Date, or as otherwise amended in a manner that is not materially
adverse to the Lenders.

“Authorized Officer” means (a) any of the president, chief financial officer,
treasurer or controller of the Borrower, acting singly or (b) any other officer,
employee or representative of the Borrower who is (i) expressly authorized in
writing by the president, chief financial officer, treasurer or controller of
the Borrower to act on behalf of the Borrower hereunder and (ii) acceptable to
the Administrative Agent.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Ralcorp Holdings, Inc., a Missouri corporation.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect

“Borrowing Request” means the request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

3



--------------------------------------------------------------------------------

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.

“Change in Control” means (a) the acquisition by any Person, or two or more
Persons acting in concert, including without limitation any acquisition effected
by means of any transaction contemplated by Section 6.03 (other than
transactions permitted by the last sentence of Section 6.03), of beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934) of 20% or more of the
outstanding shares of voting stock of Holdco or the Borrower, or (b) during any
period of 25 consecutive calendar months, commencing on the date of this
Agreement, the ceasing of those individuals (the “Continuing Directors”) who
(i) were directors of Holdco or the Borrower on the first day of each such
period or (ii) subsequently became directors of Holdco or the Borrower and whose
initial election or initial nomination for election subsequent to that date was
approved by a majority of the Continuing Directors then on the board of
directors of Holdco or the Borrower, to constitute a majority of the board of
directors of Holdco or the Borrower, as applicable. Notwithstanding the
foregoing, none of the transactions in connection with the Post-Spin Off shall
be deemed to result in a Change in Control so long as the Loans are prepaid in
full on or prior to the Maturity Date.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority, or (c) the making or issuance of any request, rules, guideline,
requirement or directive (whether or not having the force of law) by any
Governmental Authority; provided however, that notwithstanding anything herein
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements and directives thereunder,
issued in connection therewith or in implementation thereof, and (ii) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.

“Charges” has the meaning set forth in Section 9.13.

“Code” means the Internal Revenue Code of 1986, as amended or otherwise modified
from time to time.

“Commitment” means with respect to each Lender, the commitment of such Lender to
make a Loan hereunder, expressed as an amount representing the maximum aggregate
principal amount of such Lender’s Loan. The amount of each Lender’s initial
Commitment is set forth on Schedule 2.01. The aggregate amount of the Lenders’
Commitments is $550,000,000.

 

4



--------------------------------------------------------------------------------

“Condemnation” has the meaning set forth in clause (h) of Article VII.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” or “consolidated”, when used in connection with any calculation,
means a calculation to be determined on a consolidated basis for the Borrower
and its Subsidiaries in accordance with Agreement Accounting Principles.

“Consolidated Interest Expense” means, with respect to any period, the sum
(without duplication) of (i) Consolidated interest expense of the Borrower and
its Consolidated Subsidiaries for such period before the effect of interest
income, as reflected on the Consolidated statements of income for the Borrower
and its Consolidated Subsidiaries for such period, and (ii) Consolidated
interest, yield or discount accrued during such period on the aggregate
outstanding investment or claim held by purchasers, assignees or other
transferees of (or of interests in) receivables of the Borrower and its
Consolidated Subsidiaries in connection with a revolving Accounts Receivable
Financing Program (regardless of the accounting treatment of such Accounts
Receivable Financing Program).

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement or take-or-pay contract or application for a letter of credit.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“dollars” or “$” refers to lawful money of the United States of America.

“Distribution Date” means the date on which shares of common stock of Post
(other than Retained Shares and treasury stock) are distributed to the
shareholders of the Borrower or, if applicable, Holdco pursuant to the Post
Spin-Off.

 

5



--------------------------------------------------------------------------------

“EBIT” means, for any applicable computation period, the Borrower’s and
Subsidiaries’ Net Income on a consolidated basis, plus (a) consolidated federal,
state, local and foreign income and franchise taxes paid or accrued during such
period and (b) Consolidated Interest Expense for such period, minus (or plus)
equity earnings (or losses) during such period attributable to equity
investments by the Borrower and its Subsidiaries in the capital stock or other
equity interests in any Person which is not a Subsidiary.

“EDGAR” means the electronic disclosure system for the receipt, storage,
retrieval and dissemination of public documents filed with the Securities and
Exchange Commission.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Environmental Claims” means all claims, investigations, litigation,
administrative proceedings, notices, requests for information, whether pending
or threatened, or judgments or orders, however asserted, by any Governmental
Authority or other Person alleging potential liability or responsibility for any
violation of any Environmental Laws, or for any Release or injury to the
environment.

“Environmental Laws” means all federal, state and local laws, statutes, common
law duties, rules, regulations, ordinances and codes, together with all
administrative orders, direct duties, requests, licenses, approvals,
certificates, decrees, standards, permits and other authorizations of, and
agreements with, any Governmental Authority, in each case relating to
environmental, health, safety and land use matters, including without
limitation, chemical substances, air emissions, effluent discharges and the
storage, treatment, transport and disposal of Hazardous Materials.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning set forth in Article VII.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are

 

6



--------------------------------------------------------------------------------

Other Connection Taxes; (b) in the case of a Lender, U.S. federal withholding
Taxes imposed on amounts payable to or for the account of such Lender with
respect to an applicable interest in a Loan or Commitment pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the Loan
or Commitment (other than pursuant to an assignment request by the Borrower
under Section 2.20) or (ii) such Lender changes its lending office, except in
each case to the extent that, pursuant to Section 2.18 amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office; (c) Taxes attributable to such Recipient’s failure (other than
as a result of a Change in Law) to comply with Section 2.18(f); and (d) any U.S.
federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” means the Credit Agreement dated as of July 27, 2010
among the Borrower, JPMorgan Chase Bank, N.A., as administrative agent, and the
lenders party thereto as amended on the date hereof.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Statements” has the meaning set forth in Section 3.05.

“Fiscal Quarter” means one of the four three-month accounting periods comprising
a Fiscal Year.

“Fiscal Year” means the twelve-month accounting period ending September 30 of
each year.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or

 

7



--------------------------------------------------------------------------------

pertaining to government (including without limitation any board of insurance,
insurance department or insurance commissioner, any taxing authority or
political subdivision, any supra-national bodies such as the European Union or
the European Central Bank and any group or body charged with setting financial
accounting or regulatory capital rules or standards (including, without
limitation, the Financial Accounting Standards Board, the Bank for International
Settlements or the Basel Committee on Banking Supervision or any successor or
similar authority to any of the foregoing)).

“Guarantor” means each Subsidiary of the Borrower which is a party to the
Subsidiary Guaranty.

“Hazardous Materials” means any toxic or hazardous waste, substance or chemical
or any pollutant, contaminant, chemical or other substance defined or regulated
pursuant to any Environmental Laws, including, without limitation, asbestos,
petroleum or crude oil.

“Holdco” means any holding company that may be formed and become the parent of
Borrower pursuant to a transaction permitted hereunder.

“Indebtedness” of a Person means such Person’s (a) obligations for borrowed
money, (b) obligations representing the deferred purchase price of Property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (c) obligations,
whether or not assumed, secured by Liens or payable out of the proceeds or
production from Property now or hereafter owned or acquired by such Person,
(d) obligations which are evidenced by notes, acceptances, or similar
instruments, (e) Capitalized Lease Obligations, (f) Contingent Obligations,
(g) the face amount of any letter of credit for which such Person is obligated,
(h) obligations under so-called “synthetic leases” and (i) repurchase
obligations or liabilities of such Person with respect to accounts or notes
receivable sold by such Person.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Initial Lender” means any Lender as of the date hereof.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.

“Interest Expense Coverage Ratio” means, at the end of any Fiscal Quarter of the
Borrower, the ratio of (a) EBIT for the four Fiscal Quarters then ending to
(b) the Borrower’s Consolidated Interest Expense for the four Fiscal Quarters
then ending, all as determined in accordance with Agreement Accounting
Principles.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

 

8



--------------------------------------------------------------------------------

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is seven days or one, two, three or
six months (or, if available, nine or twelve months) thereafter, as the Borrower
may elect; provided, that (i) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade), deposit account or
contribution of capital by such Person to any other Person or any investment in,
or purchase or other acquisition of, the stock, partnership interests, notes,
debentures or other securities of any other Person made by such Person.

“IRS” means the United States Internal Revenue Service.

“July 2010 Senior Notes” means (i) the Borrower’s $300,000,000 aggregate
principal amount of 4.950% Senior Notes due August 15, 2020, as in effect on the
Effective Date, or as otherwise amended in a manner that is not materially
adverse to the Lenders and (ii) the Borrower’s $150,000,000 aggregate principal
amount of 6.625% Senior Notes due August 15, 2039, as in effect on the Effective
Date, or as otherwise amended in a manner that is not materially adverse to the
Lenders.

“Lead Arrangers” means, collectively, J.P. Morgan Securities LLC, SunTrust
Robinson Humphrey, Inc. and Wells Fargo Securities, LLC.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

“Leverage Ratio” means, with respect to the Borrower on a consolidated basis
with its Subsidiaries, at the end of any Fiscal Quarter, the ratio of (a) Total
Debt at the end of such Fiscal Quarter to (b) Adjusted EBITDA for the four
Fiscal Quarters then ending.

“LIBO Rate” means, with respect to any Eurodollar Borrowing (or, as applicable,
for purposes of determining the Alternate Base Rate with respect to any ABR
Borrowing) for any Interest Period, the rate appearing on the Reuters Screen
LIBOR01 Page 1 (or on any successor or substitute page of such Service, or any
successor to or substitute for such Service, providing rate quotations
comparable to those currently provided on such page of such Service, as
determined by the Administrative Agent from time to time for purposes of
providing

 

9



--------------------------------------------------------------------------------

quotations of interest rates applicable to dollar deposits in the London
interbank market) at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period, as the rate for dollar
deposits with a maturity comparable to such Interest Period. In the event that
such rate is not available at such time for any reason, then the “LIBO Rate”
with respect to such Eurodollar Borrowing for such Interest Period shall be the
rate at which dollar deposits of $5,000,000 and for a maturity comparable to
such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

“Lien” means any security interest, lien (statutory or other), mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, the interest of a vendor or
lessor under any conditional sale, Capitalized Lease or other title retention
agreement).

“Loan Documents” means this Agreement, the Subsidiary Guaranty, the Pledge
Agreement and the other documents and agreements contemplated hereby and
executed by the Borrower and/or the Guarantors in favor of the Administrative
Agent or any Lender.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Margin Stock” has the meaning assigned to that term under Regulation U.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, Property, condition (financial or otherwise) or prospects of the
Borrower and its Subsidiaries (including any Subsidiary formed or acquired in
connection with the Acquisition) taken as a whole, (b) the ability of the
Borrower and the Guarantors to perform their obligations under the Loan
Documents, or (c) the validity or enforceability of any of the Loan Documents or
the rights or remedies of the Administrative Agent or the Lenders thereunder.

“Material Foreign Subsidiary” means a Subsidiary of the Borrower organized under
the laws of a jurisdiction located outside the United States and at any time
having assets with a fair market value in excess of $10,000,000.

“Material Indebtedness” means Indebtedness (other than the Loans) or obligations
in respect of one or more Swap Agreements, of any one or more of the Borrower
and its Subsidiaries in an aggregate principal amount exceeding $35,000,000. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Borrower or any Subsidiary in respect of any Swap Agreement
at any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Borrower or such Subsidiary would be required to pay if
such Swap Agreement were terminated at such time.

“Material Subsidiary” means a Subsidiary of the Borrower organized under the
laws of a jurisdiction located within the United States and at any time having
assets with a fair market value in excess of $10,000,000; provided, however,
that (i) any special purpose Subsidiary established for the purpose of entering
into the Accounts Receivable Financing Program and (ii) Mattnick shall not be a
Material Subsidiary.

 

10



--------------------------------------------------------------------------------

“Mattnick” means Mattnick Insurance Company, a Missouri corporation.

“Mattnick Mortgages” means mortgages and deeds of trust granting Liens on real
property (and property affixed or attached to, installed on or proceeds of such
real property, including but not limited to all buildings, improvements, and
fixtures, hereditaments, easements, licenses, water rights and permits,
appurtenances, rents, uses, issues and profits, reversion or reversions,
remainder or remainders, rents and royalties under all oil, gas or mineral
leases, proceeds of insurance paid or payable as a result of damage or
destruction of the property and any awards which may be made with respect to the
property as a result of the exercise of the right to eminent domain and any
other damage or injury to or decrease in the value of the property described
above, and all estate, right, title and interest in and to every part and parcel
thereof) of the Borrower or any of its Subsidiaries in favor of Mattnick
securing loans from Mattnick in an aggregate principal amount at no time
exceeding $25,000,000.

“Maturity Date” means the earlier of (a) five (5) Business Days after the
Distribution Date, and (b) October 2, 2012.

“Maximum Rate” has the meaning set forth in Section 9.13.

“May 2009 Note Purchase Agreement” means the note purchase agreement dated as of
May 28, 2009 among the Borrower and the purchasers party thereto with respect to
the May 2009 Senior Notes, as in effect on the Effective Date, or as otherwise
amended in a manner that is not materially adverse to the Lenders.

“May 2009 Senior Notes” means (a) the Borrower’s $50,000,000 aggregate principal
amount of 7.45% Senior Notes, Series 2009A, due May 28, 2019, as in effect on
the Effective Date, or as otherwise amended in a manner that is not materially
adverse to the Lenders and (b) the Borrower’s $50,000,000 aggregate principal
amount of 7.60% Senior Notes, Series 2009B, due May 28, 2021, as in effect on
the Effective Date, or as otherwise amended in a manner that is not materially
adverse to the Lenders.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means an employee pension benefit plan, as defined in
Section 3(2) of ERISA, maintained pursuant to a collective bargaining agreement
or any other arrangement to which the Borrower or any member of the Controlled
Group is a party to which more than one employer outside of the Controlled Group
is obligated to make contributions.

“Net Debt” means (a) Total Debt, minus (b) the amount of domestic cash held by
the Borrower and the Guarantors in excess of $10,000,000.

“Net Income” means, for any computation period, with respect to the Borrower on
a consolidated basis with its Subsidiaries (other than any Subsidiary which is
restricted from declaring or paying dividends or otherwise advancing funds to
its parent whether by contract or otherwise), cumulative net income earned
during such period as determined in accordance with

 

11



--------------------------------------------------------------------------------

Agreement Accounting Principles, but (i) excluding any non-cash charges (except
any non-cash charges that require accrual of a reserve for anticipated future
cash payments) or non-cash gains (except any non-cash gains resulting in the
Borrower’s accrual of a receivable which will result in a cash in-flow at a
later date), which charges or gains are unusual, non-recurring or extraordinary,
(ii) excluding any non-cash stock based incentive-related expenses, and
(iii) including, to the extent not otherwise included in the determination of
Net Income, all cash dividends and cash distributions received by the Borrower
or any Subsidiary from any Person in which the Borrower or such Subsidiary has
made an Investment pursuant to Section 6.06(j).

“Net Leverage Ratio” means, with respect to the Borrower on a consolidated basis
with its Subsidiaries, at the end of any Fiscal Quarter, the ratio of (a) Net
Debt at the end of such Fiscal Quarter to (b) Adjusted EBITDA for the four
Fiscal Quarters then ending.

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum (without duplication) of (i) all
reasonable fees and out-of-pocket expenses paid to third parties in connection
with such event, (ii) in the case of a sale, transfer or other disposition of an
asset (including pursuant to a sale and leaseback transaction or a casualty or a
condemnation or similar proceeding), the amount of all payments required to be
made as a result of such event to repay Indebtedness (other than Loans) secured
by such asset or otherwise subject to mandatory prepayment as a result of such
event and (iii) the amount of all taxes paid (or reasonably estimated to be
payable) and the amount of any reserves established to fund contingent
liabilities reasonably estimated to be payable, in each case during the year
that such event occurred or the next succeeding year and that are directly
attributable to such event (as determined reasonably and in good faith by an
Authorized Officer).

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans and all other liabilities (if any), whether actual or contingent, of
the Borrower with respect to all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Borrower to the Lenders
or to any Lender, the Administrative Agent or any indemnified party hereunder
arising under any of the Loan Documents.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes or any other excise or property
Taxes, charges, or similar levies that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest

 

12



--------------------------------------------------------------------------------

under, or otherwise with respect to, this Agreement or any other Loan Document,
except any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment made pursuant to Section 2.20).

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant” has the meaning set forth in Section 9.04(c).

“Participant Register” has the meaning set forth in Section 9.04(c).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Purchase” means an acquisition permitted by Section 6.06(l).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means an employee pension benefit plan, as defined in Section 3(2) of
ERISA, as to which the Borrower or any member of the Controlled Group may have
any liability.

“Pledge Agreement” means (a) the Pledge Agreement dated as of July 18, 2008 made
by the Borrower and the other pledgors party thereto in favor of the Pledgee and
(b) any other pledge or security agreement entered into by the Borrower or a
Subsidiary in favor of the Administrative Agent for the benefit of the Lenders
pursuant to Section 5.12, in each case as the same may be amended, restated,
amended and restated, modified or supplemented from time to time.

“Pledged Subsidiary” means a Material Foreign Subsidiary of the Borrower, the
Equity Interests of which have been pledged in favor of the Pledgee pursuant to
the Pledge Agreement.

“Pledgee” means JPMorgan Chase Bank, N.A., as collateral agent for the benefit
of the Administrative Agent and the other Secured Creditors and its successors
and assigns in such capacity.

“Post Business” means the manufacture, distribution and marketing of Post® brand
ready-to-eat cereal products and any other businesses or operations that
comprise the Borrower’s branded cereal products reporting segment, including, if
applicable, Post, Post US and their subsidiaries.

“Post” means a corporation to be formed under the laws of the State of Missouri.

“Post Obligations” means indemnification obligations of the Borrower and/or its
Subsidiaries in favor of Post and/or its subsidiaries under the Post Spin-Off
Documents.

 

13



--------------------------------------------------------------------------------

“Post US” means Post, LLC, a Delaware limited liability company.

“Post Spin-Off” means a spin-off of the Post Business, including the
distribution of shares of common stock of Post (other than Retained Shares and
treasury stock) to the shareholders of the Borrower or, if applicable, Holdco
and the transactions under the Post Spin-Off Documents related thereto.

“Post Spin-Off Documents” means (a) a separation and distribution agreement, tax
sharing agreement, transition services agreement, employee matters agreement,
and other agreements reasonably acceptable to the Administrative Agent relating
to the Post Spin-Off, and (b) one or more merger agreements, purchase
agreements, contribution agreements or other similar agreements reasonably
acceptable to the Administrative Agent pursuant to which Post US may become a
subsidiary of Post, the Borrower may become a subsidiary of Holdco, and/or
certain other internal reorganization transactions occur for the purpose of
isolating the Post Business prior to the Distribution Date.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its office
located at 270 Park Avenue, New York, New York; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Purchase” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (a) acquires any ongoing business or all or substantially
all of the assets of any firm, corporation or division or line of business
thereof, whether through purchase of assets, merger or otherwise, or
(b) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding partnership interests of a partnership.

“Ralston Obligations” means the indemnification obligations of the Borrower
existing on the date hereof in favor of Ralston Purina Company with respect to
its guaranty of the obligations of Ralston Resorts, Inc. under the Sports
Facilities Refunding Revenue Bonds identified on Schedule 3.08.

“Recipient” means (a) the Administrative Agent; (b) any Lender; and (c) any
other recipient of any payment to be made by or on behalf of the Borrower or any
Guarantor in connection with a Loan or Loan Document.

“Register” has the meaning set forth in Section 9.04.

“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and shall include any successor or
other regulation

 

14



--------------------------------------------------------------------------------

or official interpretation of such Board of Governors relating to the extension
of credit by securities brokers and dealers for the purpose of purchasing or
carrying margin stocks applicable to such Persons.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to such Persons.

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and shall include any successor or
other regulation or official interpretation of said Board of Governors relating
to the extension of credit by the specified lenders for the purpose of
purchasing or carrying margin stocks applicable to such Persons.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Release” is defined in the Comprehensive Environmental Response, Compensation
and Liability Act, as amended, 42 U.S.C. 39601 et seq.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event; provided, that a failure to meet the minimum
funding standard of Section 412 of the Code and of Section 302 of ERISA shall be
a Reportable Event regardless of the issuance of any such waiver of the notice
requirement in accordance with either Section 4043(a) of ERISA or Section 412(d)
of the Code.

“Required Lenders” means, at any time, Lenders having outstanding Loans
representing more than 50% of the sum of the total principal amount of
outstanding Loans at such time.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
Property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Borrower or
any Subsidiary.

“Retained Shares” means any shares of common stock of Post received by the
Borrower or Holdco in connection with the Post Spin-Off.

“S&P” means Standard & Poor’s.

 

15



--------------------------------------------------------------------------------

“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.

“Secured Creditors” has the meaning assigned to that term in the Pledge
Agreement.

“Senior Notes” has the meaning assigned to that term in the Pledge Agreement.

“Senior Note Agreements” means the “Senior Note Agreements” as defined in the
Pledge Agreement as such “Senior Note Agreements” are in effect on the Effective
Date, or as are otherwise amended in a manner that is not materially adverse to
the Lenders.

“Single Employer Plan” means a Plan subject to Title IV of ERISA maintained by
the Borrower or any member of the Controlled Group for employees of the Borrower
or any member of the Controlled Group, other than a Multiemployer Plan.

“SLRD” means Sara Lee Refrigerated Dough, LLC.

“Solvent” means, when used with respect to a Person, that (a) the fair saleable
value of the assets of such Person is in excess of the total amount of the
present value of its liabilities (including for purposes of this definition all
liabilities (including loss reserves as determined by such Person), whether or
not reflected on a balance sheet prepared in accordance with Agreement
Accounting Principles and whether direct or indirect, fixed or contingent,
secured or unsecured, disputed or undisputed), (b) such Person is able to pay
its debts or obligations in the ordinary course as they mature and (c) such
Person does not have unreasonably small capital to carry out its business as
conducted and as proposed to be conducted. “Solvency” shall have a correlative
meaning.

“Splitco Notes” means the Borrower’s senior notes issued pursuant to the 2008
Indenture, as in effect on the Effective Date, or as otherwise amended in a
manner that is not materially adverse to the Lenders.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Obligations to the
written satisfaction of the Administrative Agent.

 

16



--------------------------------------------------------------------------------

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Subsidiary Guaranty” means that certain Subsidiary Guaranty, dated as of the
date hereof, duly executed and delivered by the Guarantors in favor of the
Administrative Agent, on behalf of the Lenders, as the same may be amended,
supplemented or otherwise modified from time to time.

“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which (a) represents more than 15% of the
consolidated tangible assets of the Borrower and its Subsidiaries, as would be
shown in the consolidated financial statements of the Borrower and its
Subsidiaries as at the end of the Fiscal Quarter next preceding the date on
which such determination is made, or (b) is responsible for more than 10% of the
consolidated Net Income from continuing operations of the Borrower and its
Subsidiaries for the 12-month period ending as of the end of the Fiscal Quarter
next preceding the date of determination.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees, or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Termination Event” means, with respect to a Plan which is subject to Title IV
of ERISA, (a) a Reportable Event, (b) the withdrawal of the Borrower or any
other member of the Controlled Group from such Plan during a plan year in which
the Borrower or any other member of the Controlled Group was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or was deemed such under
Section 4068(f) of ERISA, (c) the termination of such Plan, the filing of a
notice of intent to terminate such Plan or the treatment of an amendment of such
Plan as a termination under Section 4041 of ERISA, (d) the institution by the
PBGC of proceedings to terminate such Plan or (e) any event or condition which
might constitute grounds under Section 4042 of ERISA for the termination of, or
appointment of a trustee to administer, such Plan.

 

17



--------------------------------------------------------------------------------

“Thomson” means Thomson BankWatch Inc.

“Total Assets” means all assets and properties of the Borrower and its
Subsidiaries, on a consolidated basis, reflected on a balance sheet prepared in
accordance with Agreement Accounting Principles.

“Total Debt” means (a) all Indebtedness of the Borrower and its Subsidiaries, on
a consolidated basis, reflected on a balance sheet prepared in accordance with
Agreement Accounting Principles, plus, without duplication (b) the sum of
(i) the face amount of all outstanding letters of credit in respect of which the
Borrower or any Subsidiary has any reimbursement obligation and the principal
amount of all Contingent Obligations of the Borrower and its Subsidiaries and
(ii) the aggregate principal amount of all Indebtedness of any special purpose
Subsidiary of the Borrower formed in connection with the sale of accounts
receivable or other forms of off-balance sheet financing, minus (c) to the
extent included in clause (b)(i) above, the Ralston Obligations and the Post
Obligations.

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans and the use of the proceeds thereof.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Unfunded Liability” means the amount (if any) by which a Single Employer Plan’s
actuarial accrued liability exceeds its actuarial asset value, as determined by
the then most recent valuation for such plan used to determine the measures of
funded status required to be reported to the Internal Revenue Service.

“U.S. Borrower” means any Borrower that is a U.S. Person.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.18(f).

“Wholly-Owned Subsidiary” of a Person means (a) any subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (b) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled (other than in the case of foreign Subsidiaries, director’s
qualifying shares and/or other nominal amounts of shares required to be held by
Persons other than the Borrower and its Subsidiaries under applicable law).

 

18



--------------------------------------------------------------------------------

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
amended and restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the word “asset” shall be construed to have the same
meaning as “Property”.

SECTION 1.04. Accounting Terms. Except as otherwise expressly provided herein,
all terms of an accounting or financial nature shall be construed in accordance
with Agreement Accounting Principles.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make a Loan to the Borrower on the Effective Date in a
principal amount that will not result in (a) such Lender’s Loan exceeding such
Lender’s Commitment or (b) the sum of the Loans exceeding the total Commitments.
No amount of the Loans which is repaid or prepaid by the Borrower may be
reborrowed hereunder.

SECTION 2.02. Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

(b) Subject to Section 2.15, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement.

 

19



--------------------------------------------------------------------------------

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments. Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of eight Eurodollar Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03. Requests for Borrowings. To request the initial Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone
(a) in the case of a Eurodollar Borrowing, not later than 1:00 p.m., New York
City time, three Business Days before the date of the proposed Borrowing or
(b) in the case of an ABR Borrowing, not later than 1:00 p.m., New York City
time, on the date of the proposed Borrowing. Such telephonic Borrowing Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower. Such telephonic
and written Borrowing Request shall specify the following information in
compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be the Effective Date;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of such Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any such requested Eurodollar Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of the Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. [Intentionally Omitted]

 

20



--------------------------------------------------------------------------------

SECTION 2.05. [Intentionally Omitted]

SECTION 2.06. [Intentionally Omitted]

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make the Loan to be
made by it hereunder on the Effective Date by wire transfer of immediately
available funds by 2:00 p.m., New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the Borrowing Request.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of the initial Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to ABR Loans. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

SECTION 2.08. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the Borrowing Request. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section. The Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders, and the Loans comprising each such
portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

21



--------------------------------------------------------------------------------

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

SECTION 2.09. Termination of Commitments. Unless previously terminated, the
initial Commitments shall terminate upon the making of the Loans on the
Effective Date.

SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each applicable Lender the unpaid amount of its Loan on the Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period

 

22



--------------------------------------------------------------------------------

applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the payee named therein (or, if such promissory note is a registered
note, to such payee and its registered assigns).

SECTION 2.11. [Intentionally Omitted]

SECTION 2.12. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (b) of this Section.

(b) The Borrower shall notify the Administrative Agent by telephone (confirmed
by telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 1:00 p.m., New York City time, three
Business Days before the date of prepayment, (ii) in the case of prepayment of
an ABR Borrowing, not later than 1:00 p.m., New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that a notice of prepayment delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing as
provided in Section 2.02. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.14.

(c) In addition to the repayments of the Loans required by Section 2.10(a), the
Borrower shall make mandatory prepayment of the Loans as follows:

(i) Within two (2) Business Days (or, with regard to any Asset Disposition in
connection with the Post Spin-Off, then within five (5) Business Days of the
Distribution Date) of the receipt by the Borrower or any Subsidiary of any Net
Proceeds (in excess of $25,000,000 in the aggregate per calendar year) from
(A) any Asset Disposition or (B) any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any Property or asset of the Borrower or any Subsidiary, the Borrower shall
make a mandatory prepayment of the Loans in an amount equal to 100% of such Net
Proceeds (or, if less, the aggregate outstanding principal amount of the Loans).

 

23



--------------------------------------------------------------------------------

(ii) Within two (2) Business Days of the receipt by the Borrower or any
Subsidiary of any Net Proceeds from the incurrence of any Indebtedness that is
not permitted by Section 6.02, the Borrower shall make a mandatory prepayment of
the Loans in an amount equal to 100% of such Net Proceeds (or, if less, the
aggregate outstanding principal amount of the Loans).

SECTION 2.13. Fees. (a) The Borrower agrees to pay to the Administrative Agent,
for its own account, fees payable in the amounts and at the times separately
agreed upon between the Borrower and the Administrative Agent.

(b) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent. Fees paid shall not be refundable
under any circumstances.

SECTION 2.14. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR Loan
prior to the Maturity Date), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

 

24



--------------------------------------------------------------------------------

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

SECTION 2.15. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

SECTION 2.16. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate);

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition
(other than Taxes) affecting this Agreement or Eurodollar Loans made by such
Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or otherwise), then, upon request of such Lender
or such other Recipient the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender or other Recipient for such
additional costs incurred or reduction suffered.

 

25



--------------------------------------------------------------------------------

(b) If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender or such
Recipient to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.

SECTION 2.17. Break Funding Payments. In the event of (a) the payment or
prepayment of any principal of any Eurodollar Loan other than on the last day of
an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.12(b) and is revoked in accordance therewith) or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.20, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar

 

26



--------------------------------------------------------------------------------

deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

SECTION 2.18. Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or the Guarantors under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or any Guarantor
(as applicable) shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.

(b) Payment of Other Taxes by the Borrower and the Guarantors. The Borrower and
the Guarantors shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

(c) Indemnification by the Borrower and Guarantors. The Borrower and the
Guarantors shall jointly and severally indemnify each Recipient, within 10 days
after demand therefor, for the full amount of any Indemnified Taxes and Other
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(d) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes or Other Taxes attributable to such Lender (but only to the
extent that the Borrower or any Guarantor has not already indemnified the
Administrative Agent for such Indemnified Taxes or Other Taxes and without
limiting the obligation of the Borrower and the Guarantors to do so), (ii) any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 9.04(c) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with

 

27



--------------------------------------------------------------------------------

respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

(e) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower or any Guarantor to a Governmental Authority pursuant to this
Section 2.18, the Borrower or any such Guarantor shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(f) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent (provided that the Administrative Agent
shall be under no obligation to so request), at the time or times reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.18(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender

 

28



--------------------------------------------------------------------------------

becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), whichever of
the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit K-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit K-2 or
Exhibit K-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit K-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

29



--------------------------------------------------------------------------------

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.18 (including by
the payment of additional amounts pursuant to this Section 2.18), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section 2.18 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

SECTION 2.19. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of

 

30



--------------------------------------------------------------------------------

principal, interest, fees or of amounts payable under Section 2.16, 2.17 or
2.18, or otherwise) prior to 12:00 noon, New York City time, on the date when
due, in immediately available funds, without set off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 270 Park Avenue, New
York, New York. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

(c) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loan and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the

 

31



--------------------------------------------------------------------------------

amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to 2.07(b), 2.19(d) or 9.03(c), then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid, and/or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under any such Section, in the case of each
of clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

SECTION 2.20. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.16, or if the Borrower is required to pay
any Indemnified Taxes or any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.18, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.16 or 2.18, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.16, or if the Borrower
is required to pay any Indemnified Taxes or any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to
Section 2.18, then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights (other than its existing
rights to payments pursuant to Sections 2.16 and 2.18) and obligations under
this Agreement to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that
(i) the Borrower shall have received the prior written consent of the
Administrative Agent, which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.16 or payments required
to be made pursuant to Section 2.18, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

 

32



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

SECTION 3.01. Corporate Existence and Standing. The Borrower, each Material
Subsidiary and Mattnick each is a corporation duly incorporated, validly
existing and in good standing under the laws of its respective jurisdiction of
incorporation and is duly qualified and in good standing as a foreign
corporation and is duly authorized to conduct its business in each jurisdiction
in which its business is conducted or proposed to be conducted except where the
failure to be so qualified or authorized could not reasonably be expected to
have a Material Adverse Effect.

SECTION 3.02. Authorization and Validity. The Borrower and each Guarantor have
all requisite power and authority (corporate and otherwise) and legal right to
execute and deliver (or file, as the case may be) each of the Loan Documents to
which it is a party and to perform its obligations thereunder. The execution and
delivery (or filing, as the case may be) by the Borrower and each Guarantor of
the Loan Documents to which it is a party and the performance of their
respective obligations thereunder have been duly authorized by proper
organizational proceedings and the Loan Documents constitute legal, valid and
binding obligations of the Borrower or such Guarantor, as applicable,
enforceable against the Borrower or such Guarantor, as applicable, in accordance
with their terms, except as enforceability may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally or by general principles of equity.

SECTION 3.03. Compliance with Laws and Contracts. The Borrower and its
Subsidiaries have complied with all applicable statutes, rules, regulations,
orders and restrictions of any domestic or foreign government or any
instrumentality or agency thereof, having jurisdiction over the conduct of their
respective businesses or the ownership of their respective Properties, except
where the failure to so comply could not reasonably be expected to have a
Material Adverse Effect. Neither the execution and delivery by the Borrower or
any Guarantor of the Loan Documents to which it is a party, the application of
the proceeds of the Loans, the consummation of any transaction contemplated in
the Loan Documents, nor compliance with the provisions of the Loan Documents
will, or at the relevant time did, (a) violate any law, rule, regulation
(including Regulation T, Regulation U and Regulation X), order, writ, judgment,
injunction, decree or award binding on the Borrower or any Subsidiary or the
Borrower’s or any Subsidiary’s articles or certificate of incorporation or
similar charter document, as the case may be, or by-laws or operating agreement,
as the case may be, (b) violate the provisions of or require the approval or
consent of any party to any material indenture, instrument or agreement to which
the Borrower or any Subsidiary is a party or is subject, or by which it, or its
Property, is bound, or conflict with or constitute a default thereunder, or
result in the creation or imposition of any Lien (other than Liens permitted by
the Loan Documents) in, of or on the Property of the

 

33



--------------------------------------------------------------------------------

Borrower or any Subsidiary pursuant to the terms of any such indenture,
instrument or agreement, or (c) require any consent of the stockholders or
members, as applicable, of any Person.

SECTION 3.04. Governmental Consents. No order, consent, approval, qualification,
license, authorization, or validation of, or filing, recording or registration
with, or exemption by, or other action in respect of, any Governmental
Authority, or any subdivision thereof, or any securities exchange is or at the
relevant time was required to authorize, or is or at the relevant time was
required in connection with the execution, delivery, consummation or performance
of, or the legality, validity, binding effect or enforceability of, any of the
Loan Documents, the application of the proceeds of the Loans or any other
transaction contemplated in the Loan Documents.

SECTION 3.05. Financial Statements. The Borrower has heretofore furnished to
each of the Lenders the audited consolidated financial statements of the
Borrower and its Subsidiaries as of and for the fiscal year ended September 30,
2010 and the unaudited consolidated financial statements of the Borrower and its
Subsidiaries as of and for the fiscal quarters ended December 31,
2010, March 31, 2011 and June 30, 2011 (collectively, the “Financial
Statements”). Each of the Financial Statements was prepared in accordance with
Agreement Accounting Principles and fairly presents the consolidated financial
condition and operations of the Borrower and its Subsidiaries at such dates and
the consolidated results of their operations for the respective periods then
ended (except, in the case of such unaudited statements, for normal year-end
audit adjustments).

SECTION 3.06. Material Adverse Change. Since September 30, 2010, there has been
no change from that reflected in the Financial Statements, in the business,
Property, condition (financial or otherwise) or results of operations of the
Borrower and its Subsidiaries taken as a whole which could reasonably be
expected to have a Material Adverse Effect.

SECTION 3.07. Taxes. The Borrower and its Subsidiaries have filed or caused to
be filed in correct form all United States federal and applicable foreign, state
and local tax returns and all other material tax returns which are required to
be filed and have paid all taxes due pursuant to said returns or pursuant to any
assessment received by the Borrower or any Subsidiary, except such taxes, if
any, as are being contested in good faith and as to which adequate reserves have
been provided in accordance with Agreement Accounting Principles and as to which
no Lien exists. No tax liens have been filed and no claims are being asserted
with respect to any such taxes which could reasonably be expected to have a
Material Adverse Effect. The charges, accruals and reserves on the books of the
Borrower and its Subsidiaries in respect of any taxes or other governmental
charges are in accordance with Agreement Accounting Principles.

SECTION 3.08. Litigation and Contingent Obligations. There is no litigation,
arbitration, proceeding, inquiry or governmental investigation (including,
without limitation, by the Federal Trade Commission) pending or, to the
knowledge of any of their officers, threatened against or affecting the Borrower
or any Subsidiary or any of their respective Properties which could reasonably
be expected to have a Material Adverse Effect or to prevent, enjoin or unduly
delay the making of the Loans under this Agreement. Neither the Borrower nor any
Subsidiary has any material Contingent Obligations except as set forth on
Schedule 3.08.

 

34



--------------------------------------------------------------------------------

SECTION 3.09. Subsidiaries and Capitalization. Schedule 3.09 hereto contains an
accurate list of all of the existing Subsidiaries as of the date of this
Agreement, setting forth their respective jurisdictions of incorporation and the
percentage of their capital stock owned by the Borrower or other Subsidiaries.
All of the issued and outstanding shares of capital stock of each Subsidiary
have been duly authorized and validly issued, are fully paid and non-assessable,
and are free and clear of all Liens, other than the Liens created by the Loan
Documents. No authorized but unissued or treasury shares of capital stock of the
Borrower or any Subsidiary are subject to any option, warrant, right to call or
commitment of any kind or character. Except as set forth on Schedule 3.09,
neither the Borrower nor any Subsidiary has any outstanding stock or securities
convertible into or exchangeable for any shares of its capital stock, or any
right issued to any Person (either preemptive or other) to subscribe for or to
purchase, or any options for the purchase of, or any agreements providing for
the issuance (contingent or otherwise) of, or any calls, commitments or claims
of any character relating to any of its capital stock or any stock or securities
convertible into or exchangeable for any of its capital stock other than as
expressly set forth in the certificate or articles of incorporation of the
Borrower or such Subsidiary. Neither the Borrower nor any Subsidiary is subject
to any obligation (contingent or otherwise) to repurchase or otherwise acquire
or retire any shares of its capital stock or any convertible securities, rights
or options of the type described in the preceding sentence except as otherwise
set forth on Schedule 3.09. Except as set forth on Schedule 3.09, as of the date
hereof the Borrower does not own or hold, directly or indirectly, any capital
stock or equity security of, or any equity or partnership interest in any Person
other than such Subsidiaries.

SECTION 3.10. ERISA. Each of the Borrower and each member of the Controlled
Group has fulfilled its obligations under the minimum funding standards of ERISA
and the Code with respect to each Plan. Neither the Borrower nor any other
member of the Controlled Group has incurred, or is reasonably expected to incur,
any withdrawal liability to any Multiemployer Plan which could reasonably be
expected to have a Material Adverse Effect. Each Plan complies in all respects
with all applicable requirements of law and regulations, except where the
failure to so comply could not reasonably be expected to cause the relevant Plan
to become disqualified under the Code. Neither the Borrower nor any member of
the Controlled Group has, with respect to any Plan, failed to make any
contribution or pay any amount required under Section 412 of the Code or
Section 302 of ERISA or the terms of such Plan. There are no pending or, to the
knowledge of the Borrower, threatened claims, actions, investigations or
lawsuits against any Plan, any fiduciary thereof, or the Borrower or any member
of the Controlled Group with respect to a Plan which could reasonably be
expected to have a Material Adverse Effect. Neither the Borrower nor any member
of the Controlled Group has engaged in any prohibited transaction (as defined in
Section 4975 of the Code or Section 406 of ERISA) in connection with any Plan
which would subject such Person to any material liability. Within the last five
years neither the Borrower nor any member of the Controlled Group has engaged in
a transaction which resulted in a Single Employer Plan with an Unfunded
Liability being transferred out of the Controlled Group. No Termination Event
has occurred or is reasonably expected to occur with respect to any Plan which
is subject to Title IV of ERISA.

 

35



--------------------------------------------------------------------------------

SECTION 3.11. Defaults. No Default or Event of Default has occurred and is
continuing.

SECTION 3.12. Federal Reserve Regulations. Neither the Borrower nor any
Subsidiary is engaged, directly or indirectly, principally, or as one of its
important activities, in the business of extending, or arranging for the
extension of, credit for the purpose of purchasing or carrying Margin Stock.
Neither the making of any Loan hereunder nor the use of the proceeds thereof
will violate or be inconsistent with the provisions of Regulation T, Regulation
U or Regulation X. Following the application of the proceeds of the Loans, less
than 25% of the value (as determined by any reasonable method) of the assets of
the Borrower and its Subsidiaries which are subject to any limitation on sale,
pledge, or other restriction hereunder taken as a whole have been, and will
continue to be, represented by Margin Stock.

SECTION 3.13. Investment Company Act. Neither the Borrower nor any Subsidiary
is, or after giving effect to any Loan will be, an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

SECTION 3.14. Certain Fees. Other than as disclosed on Schedule 3.14, no
broker’s or finder’s fee or commission was, is or will be payable by the
Borrower or any Subsidiary with respect to the transactions contemplated by this
Agreement. The Borrower hereby agrees to indemnify the Administrative Agent and
the Lenders against and agrees that it will hold each of them harmless from any
claim, demand or liability for broker’s or finder’s fees or commissions alleged
to have been incurred by the Borrower in connection with any of the transactions
contemplated by this Agreement and any expenses (including, without limitation,
attorneys’ fees and time charges of attorneys for the Administrative Agent or
any Lender, which attorneys may be employees of the Administrative Agent or any
Lender) arising in connection with any such claim, demand or liability.

SECTION 3.15. Solvency. As of the date hereof, after giving effect to the
consummation of the transactions contemplated by the Loan Documents and the
payment of all fees, costs and expenses payable by the Borrower or its
Subsidiaries with respect to the transactions contemplated by the Loan
Documents, each of the Borrower and each Guarantor is Solvent.

SECTION 3.16. Ownership of Properties. (a) Except as set forth on Schedule 3.16
hereto, the Borrower and its Subsidiaries have a subsisting leasehold interest
in, or good and marketable title, free of all Liens, other than those permitted
by Section 6.08 or by any of the other Loan Documents, to all of the Properties
and assets reflected in the Financial Statements as being owned by it, except
for assets sold, transferred or otherwise disposed of in the ordinary course of
business since the date thereof. There are no actual, threatened or alleged
defaults with respect to any leases of real property under which the Borrower or
any Subsidiary is lessee or lessor which could reasonably be expected to have a
Material Adverse Effect. The Borrower and its Subsidiaries own or possess rights
to use all material licenses, patents, patent applications, copyrights, service
marks, trademarks and trade names necessary to continue to conduct their
business as heretofore conducted, and no such license, patent or trademark has
been declared invalid, been limited by order of any court or by agreement or is
the subject of any infringement, interference or similar proceeding or
challenge, except for proceedings and challenges which could not reasonably be
expected to have a Material Adverse Effect.

 

36



--------------------------------------------------------------------------------

(b) Each of the Borrower and its Subsidiaries owns, is licensed or otherwise has
the right to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by the
Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.17. Indebtedness. Attached hereto as Schedule 3.17 is a complete and
correct list of all Indebtedness of the Borrower and its Subsidiaries
outstanding on the date of this Agreement (other than Indebtedness in a
principal amount not exceeding $100,000 for a single item of Indebtedness and
$500,000 in the aggregate for all such Indebtedness), showing the aggregate
principal amount which was outstanding on such date.

SECTION 3.18. Subordinated Indebtedness. The principal of and interest on the
Loans and all other Obligations will constitute “senior debt” as that or any
similar term is or may be used in any other instrument evidencing or applicable
to any Subordinated Indebtedness of the Borrower.

SECTION 3.19. Employee Controversies. There are no strikes, work stoppages or
controversies pending or threatened between the Borrower or any Subsidiary and
any of its employees, other than strikes, work stoppages or controversies
arising in the ordinary course of business, which, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

SECTION 3.20. Material Agreements. Neither the Borrower nor any Subsidiary is a
party to any agreement or instrument or subject to any charter or other
corporate restriction (a) which could reasonably be expected to have a Material
Adverse Effect or (b) which (other than (u) the Existing Credit Agreement as in
effect on the date hereof, (v) the Senior Note Agreements, (w) the 2008
Indenture, (x) the May 2009 Note Purchase Agreement, (y) the 2009 Indenture, and
(z) other agreements or instruments governing Indebtedness of the Borrower or
any Subsidiaries permitted to be incurred pursuant to Section 6.02(g) so long as
the restrictions contained therein are not materially less favorable to the
Lenders, taken as a whole, than the restrictions contained in this Agreement),
restricts or imposes conditions upon the ability of the Borrower or any
Subsidiary to (i) pay dividends or make other distributions on its capital stock
(ii) make loans or advances to the Borrower, (iii) repay loans or advances from
Borrower or (iv) grant Liens to the Administrative Agent to secure the
Obligations. Neither the Borrower nor any Subsidiary is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement to which it is a party, which default
could reasonably be expected to have a Material Adverse Effect.

SECTION 3.21. Environmental Laws. The Borrower, each Material Subsidiary and
Mattnick each conduct in the ordinary course of business a review of the effects
of then existing Environmental Laws and then existing Environmental Claims on
its business, condition (financial and other), results of operations and
Property, and as a result thereof the Borrower,

 

37



--------------------------------------------------------------------------------

each Material Subsidiary and Mattnick have reasonably concluded that the
application of such Environmental Laws and the existence of such Environmental
Claims, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect.

SECTION 3.22. Insurance. The Borrower and its Subsidiaries maintain with
financially sound and reputable insurance companies insurance on their Property
in such amounts and covering such risks as is consistent with sound business
practice.

SECTION 3.23. Disclosure. None of the (a) information, exhibits or reports
furnished or to be furnished by the Borrower or any Subsidiary to the
Administrative Agent or to any Lender in connection with the negotiation of the
Loan Documents, or (b) representations or warranties of the Borrower or any
Subsidiary contained in this Agreement, the other Loan Documents or any
certificate or other written information furnished to the Administrative Agent
or the Lenders by or on behalf of the Borrower or any Subsidiary pursuant to a
request from the Administrative Agent or the Lenders permitted hereunder and for
use in connection with the transactions contemplated by this Agreement, taken as
a whole, contained, contains or will contain any untrue statement of a material
fact or omitted, omits or will omit to state a material fact necessary in order
to make the statements contained herein or therein not materially misleading in
light of the circumstances in which the same were made. The pro forma financial
information contained in such materials is based upon good faith estimates and
assumptions believed by the Borrower to be reasonable at the time made. There is
no fact known to the Borrower (other than matters of a general economic nature)
that has had or could reasonably be expected to have a Material Adverse Effect
and that has not been disclosed herein or in such other documents, certificates
and other written information furnished to the Lenders for use in connection
with the transactions contemplated by this Agreement.

SECTION 3.24. Material Foreign Subsidiaries. Except as set forth on Schedule
3.24 hereto, as of the Effective Date, the Borrower has no Material Foreign
Subsidiaries.

SECTION 3.25. OFAC. Neither the Borrower nor any Guarantor (i) is a person whose
property or interest in property is blocked or subject to blocking pursuant to
Section 1 of Executive Order 13224 of September 23, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)), (ii) engages in any dealings or
transactions prohibited by Section 2 of such executive order, or is otherwise
associated with any such person in any manner violative of Section 2, or
(iii) is a person on the list of Specially Designated Nationals and Blocked
Persons or subject to the limitations or prohibitions under any other U.S.
Department of Treasury’s Office of Foreign Assets Control regulation or
executive order.

SECTION 3.26. Patriot Act. The Borrower and each Guarantor is in compliance, in
all material respects, with (i) the Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) the Uniting And
Strengthening America By Providing Appropriate Tools Required To Intercept And
Obstruct Terrorism (USA Patriot Act of 2001). No part of the proceeds of the
Loans will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone

 

38



--------------------------------------------------------------------------------

else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto and to the other Loan Documents either (i) a counterpart of the
Loan Documents signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy or
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of the Loan Documents.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Gregory A. Billhartz, General Counsel for the Borrower and the
Guarantors and (ii) Bryan Cave LLP, special counsel for the Borrower and the
Guarantors, covering such matters relating to the Borrower, the Guarantors, this
Agreement, the other Loan Documents and the Transactions as the Administrative
Agent shall reasonably request, such opinions to be in form and substance
satisfactory to the Administrative Agent. The Borrower hereby requests such
counsel to deliver such opinions.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrower and the
Guarantors, the authorization of the Transactions and any other legal matters
relating to the Borrower and the Guarantors, this Agreement or the Transactions,
all in form and substance satisfactory to the Administrative Agent and its
counsel.

(d) The Administrative Agent shall have received a copy of a letter, in form and
substance acceptable to the Administrative Agent, from the Borrower to the
Pledgee notifying the Pledgee that this Agreement and the Subsidiary Guaranty
shall be “Permitted Debt Agreements” under the Pledge Agreement.

(e) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by an Authorized Officer of the Borrower, certifying
that (i) the representations and warranties of the Borrower and the Guarantors
set forth in the Loan Documents are true and correct in all material respects on
and as of the Effective Date and (ii) no Default shall have occurred and be
continuing at the time of and immediately after giving effect to the Borrowing
on the Effective Date.

 

39



--------------------------------------------------------------------------------

(f) The Lenders, the Administrative Agent and the Lead Arrangers shall have
received all fees and other amounts due and payable on or prior to the Effective
Date, including, to the extent invoiced, reimbursement or payment of all out of
pocket expenses required to be reimbursed or paid by the Borrower hereunder.

(g) All material governmental, shareholder and material third party consents and
approvals necessary in connection with the Transactions shall have been obtained
and all such consents and approvals shall be in force and effect.

(h) The Lenders shall have received (i) U.S. GAAP audited consolidated balance
sheets and related statements of income, stockholders’ equity and cash flows of
the Borrower for the 2010, 2009 and 2008 fiscal years, (ii) U.S. GAAP unaudited
consolidated balance sheets and related statements of income, stockholders’
equity and cash flows of the Borrower for each subsequent fiscal quarter ended
at least 45 days before the Effective Date and (iii) the unaudited balance sheet
of SLRD as of July 2, 2011 and the unaudited statement of income of SLRD for the
year ended July 2, 2011.

(i) The Lenders shall have received a pro forma consolidated balance sheet and
related pro forma consolidated statements of income of the Borrower as of and
for the twelve-month period ending on the last day of the most recently
completed four-fiscal-quarter period for which financial statements have been
delivered pursuant to clause (h) above, prepared after giving effect to the
Acquisition and the other transactions contemplated hereby as if such
transactions had occurred as of such date (in the case of such balance sheet) or
at the beginning of such period (in the case of such other financial
statements).

(j) The Borrower shall have entered into an amendment to the Existing Credit
Agreement in form and substance reasonably acceptable to the Lead Arrangers.

(k) The Acquisition shall have been consummated and the Effective Date shall
occur simultaneously with the Borrowing in accordance with applicable law and on
the terms described in this Agreement and in the Acquisition Agreement. No
provision of the Acquisition Agreement shall have been amended, modified or
waived in any respect materially adverse to the Lenders without the prior
written consent of the Administrative Agent.

(l) The Administrative Agent shall be satisfied that the Borrower is in pro
forma compliance with the financial covenants contained in Section 6.17 after
giving effect to the Acquisition and the other transactions contemplated hereby.
The Borrower shall have delivered to the Administrative Agent a certificate of
an Authorized Officer of the Borrower certifying as to compliance with the
financial covenants referenced in the preceding sentence and demonstrating (in
reasonable detail) the calculations required by such covenants.

(m) The Administrative Agent shall have received such other documents as the
Administrative Agent, any Lender or their counsel may have reasonably requested.

 

40



--------------------------------------------------------------------------------

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 3:00 p.m., New York City time, on
November 7, 2011 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:

SECTION 5.01. Financial Reporting. The Borrower will maintain, for itself and
each Subsidiary, a system of accounting established and administered in
accordance with generally accepted accounting principles, consistently applied,
and furnish to the Lenders:

(a) As soon as practicable and in any event within 95 days after the close of
each of its Fiscal Years, an unqualified audit report certified by independent
certified public accountants, reasonably acceptable to the Lenders, prepared in
accordance with Agreement Accounting Principles on a consolidated basis for
itself and its Subsidiaries, including balance sheets as of the end of such
period and related statements of income, retained earnings and cash flows
accompanied by a certificate of said accountants that, in the course of the
examination necessary for their certification of the foregoing, they have
obtained no knowledge of any Default, or if, in the opinion of such accountants,
any Default shall exist, stating the nature and status thereof.

(b) As soon as practicable and in any event within 50 days after the close of
the first three Fiscal Quarters of each of its Fiscal Years, for itself and its
Subsidiaries, consolidated unaudited balance sheets as at the close of each such
period and consolidated statements of income, retained earnings and cash flows
for the period from the beginning of such Fiscal Year to the end of such
quarter, all certified by an Authorized Officer.

(c) Together with the financial statements required by clauses (a) and
(b) above, a compliance certificate in substantially the form of Exhibit B
hereto signed by an Authorized Officer showing the calculations necessary to
determine compliance with this Agreement and stating that no Default exists, or
if any Default exists, stating the nature and status thereof.

(d) Within 270 days after the close of each Fiscal Year, a statement of the
Unfunded Liabilities of each Single Employer Plan, certified as correct by an
actuary enrolled under ERISA.

(e) As soon as possible and in any event within 10 days after the Borrower knows
that any Termination Event has occurred with respect to any Plan, a statement,
signed by an Authorized Officer of the Borrower, describing said Termination
Event and the action which the Borrower proposes to take with respect thereto.

 

41



--------------------------------------------------------------------------------

(f) As soon as possible and in any event within 10 days after the Borrower
learns thereof, notice of the assertion or commencement of any claims, action,
suit or proceeding against or affecting the Borrower or any Subsidiary which
could reasonably be expected to have a Material Adverse Effect.

(g) Promptly upon the furnishing thereof to the shareholders of the Borrower,
copies of all financial statements, reports and proxy statements so furnished;
provided, however, that such information shall be deemed to have been furnished
to the Lenders if such information is readily available through EDGAR.

(h) Promptly upon the filing thereof, copies of all registration statements and
annual, quarterly, monthly or other regular reports which the Borrower or any of
its Subsidiaries files with the Securities and Exchange Commission; provided,
however, that such information shall be deemed to have been furnished to the
Lenders if such information is readily available through EDGAR.

(i) Such other information (including non-financial information) as the
Administrative Agent or any Lender may from time to time reasonably request.

SECTION 5.02. Use of Proceeds. The Borrower will use the proceeds of the Loans
to finance, in part, the Acquisition, and to pay related fees and expenses. The
Borrower will not, nor will it permit any Subsidiary to, use any of the proceeds
of the Loans to purchase or carry any “margin stock” (as defined in Regulation
U) or to finance the Purchase of any Person which has not been approved and
recommended by the board of directors (or functional equivalent thereof) of such
Person.

SECTION 5.03. Notice of Default. The Borrower will give prompt notice in writing
to the Lenders of the occurrence of (a) any Default, (b) the filing or
commencement of any action, suit or proceeding by or before any arbitrator or
Governmental Authority against or affecting the Borrower or any Affiliate
thereof that could reasonably be expected to result in a Material Adverse Effect
and (c) of any other event or development, financial or other, relating
specifically to the Borrower or any of its Subsidiaries (and not of a general
economic or political nature) which could reasonably be expected to have a
Material Adverse Effect.

SECTION 5.04. Conduct of Business. The Borrower will, and will cause each
Subsidiary (i) to (other than Mattnick) carry on and conduct its business in
substantially the same manner as is presently conducted or in other consumer
products markets and the manufacturing of ingredients therefor and (ii) to do
all things necessary to remain duly incorporated or organized, as applicable,
validly existing and in good standing as a domestic corporation or other entity
in its jurisdiction of organization and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted,
except where the failure to maintain such authority could not reasonably be
expected to have a Material Adverse Effect. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect the rights, licenses, permits,

 

42



--------------------------------------------------------------------------------

privileges and franchises relating to the conduct of its business, except where
the failure to maintain such rights, licenses, permits, privileges or franchises
could not reasonably be expected to have a Material Adverse Effect. Mattnick
shall engage exclusively in the business of acting as a captive insurance
company insuring the risks of the Borrower and its Subsidiaries.

SECTION 5.05. Taxes. The Borrower will, and will cause each Subsidiary to,
timely file complete and correct United States federal and applicable material
foreign, state and local tax returns required by applicable law and pay when due
all material taxes, assessments and governmental charges and levies upon it or
its income, profits or Property, except those which are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves
have been set aside.

SECTION 5.06. Insurance. The Borrower will, and will cause each Subsidiary to,
maintain with financially sound and reputable insurance companies insurance on
all their Property in such amounts and covering such risks as is consistent with
sound business practice for similarly situated businesses in the industries in
which the Borrower and its Subsidiaries operate, and the Borrower will furnish
to the Administrative Agent and any Lender upon request full information as to
the insurance carried.

SECTION 5.07. Compliance with Laws and Material Contractual Obligations. The
Borrower will, and will cause each Subsidiary to comply with (a) all laws,
rules, regulations, orders, writs, judgments, injunctions, decrees or awards to
which it may be subject, the failure to comply with which could reasonably be
expected to have a Material Adverse Effect and (b) all of its material
contractual obligations, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 5.08. Maintenance of Properties. The Borrower will, and will cause each
Subsidiary to do all things necessary to maintain, preserve, protect and keep
its Property in good repair, working order and condition, and make all necessary
and proper repairs, renewals and replacements so that its business carried on in
connection therewith may be properly conducted at all times, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

SECTION 5.09. Inspection. The Borrower will, and will cause each Subsidiary to,
permit the Administrative Agent and the Lenders, by their respective
representatives and agents, to inspect any of the Property, corporate books and
financial records of the Borrower and each Subsidiary, to examine and make
copies of the books of accounts and other financial records of the Borrower and
each Subsidiary, and to discuss the affairs, finances and accounts of the
Borrower and each Subsidiary with, and to be advised as to the same by, their
respective officers at such reasonable times and intervals as the Lenders may
designate; provided, however, that so long as no Event of Default has occurred,
(i) the Administrative Agent or any Lender exercising any rights pursuant to
this Section 5.09 shall give the Borrower or any applicable Subsidiary advance
written notice of its intention to exercise such rights and (ii) the Borrower
shall have no obligation to reimburse the Administrative Agent for the costs
and/or expenses of more than one inspection or audit described in this
Section 5.09 in any Fiscal Year. The Borrower will keep or cause to be kept, and
cause each Subsidiary to keep or cause to be kept, appropriate records and books
of account in which complete entries are to be made reflecting its and their
business and financial transactions, such entries to be made in accordance with
Agreement Accounting Principles consistently applied.

 

43



--------------------------------------------------------------------------------

SECTION 5.10. Environmental Matters. The Borrower shall and shall cause each of
its Material Subsidiaries and Mattnick to conduct in the ordinary course of its
business reviews of the effects of then existing Environmental Laws and then
existing Environmental Claims on its business, condition (financial and other),
results of operations and Property and to take all actions required by such
Environmental Laws and in respect of such Environmental Claims, except where the
failure to so act could not reasonably be expected to have a Material Adverse
Effect.

SECTION 5.11. Material Subsidiaries. The Borrower shall cause each of its
Subsidiaries which (a) becomes a Material Subsidiary on or after the date hereof
or (b) becomes a guarantor of the Senior Notes, the Existing Credit Agreement,
the Splitco Notes, the May 2009 Senior Notes, the August 2009 Senior Notes, the
July 2010 Senior Notes or any other obligations of the Borrower and its
Subsidiaries permitted to be incurred pursuant to Section 6.02(g) on or after
the date hereof to join the Subsidiary Guaranty as a Guarantor pursuant to a
joinder agreement in the form attached to the Subsidiary Guaranty within thirty
(30) days of such Person becoming a Material Subsidiary or becoming such a
guarantor, as applicable.

SECTION 5.12. Material Foreign Subsidiaries. Within thirty (30) days after any
Person becomes a Material Foreign Subsidiary, the Borrower shall, or shall cause
its applicable Subsidiary to, pledge to the Pledgee 65% (or, to the extent that
such pledge can be accomplished without an adverse tax or other financial
consequence to the Borrower or any of its Subsidiaries in any material respect,
100%) of the Equity Interests of such Person to secure the Obligations and shall
deliver such documents as the Pledgee may reasonably require in connection
therewith; provided, that the Administrative Agent shall be authorized to
release the foregoing pledge so long as (a) no Default or Event of Default shall
then exist (and the Administrative Agent shall have received a certificate
signed by an Authorized Officer of the Borrower certifying to such upon request)
and (b) the Administrative Agent shall have received satisfactory evidence that
the Liens securing the other Indebtedness secured thereby are also substantially
contemporaneously released (or that arrangements for such release satisfactory
to the Administrative Agent shall have been made). Following any such release of
all Liens under the Pledge agreement, the Borrower shall have no further
obligations under this Section 5.12.

SECTION 5.13. Payment of Obligations. The Borrower will, and will cause each
Subsidiary to, pay or discharge all Material Indebtedness and all other material
liabilities and obligations, including Taxes, before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

 

44



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that:

SECTION 6.01. Capital Stock and Dividends. The Borrower will not, nor will it
permit any Subsidiary to issue or have outstanding any preferred stock, other
than preferred stock not having mandatory redemption, retirement and other
repurchase dates commencing less than 91 days after the Maturity Date.

SECTION 6.02. Indebtedness. The Borrower will not, nor will it permit any
Subsidiary to, create, incur or suffer to exist any Indebtedness, except:

(a) the Loans;

(b) Indebtedness existing on the date hereof and described in Schedule 3.17;

(c) Contingent Obligations permitted by Section 3.08;

(d) Indebtedness arising in connection with the Accounts Receivable Financing
Program;

(e) Indebtedness under the Existing Credit Agreement;

(f) Indebtedness pursuant to the Splitco Notes, the Senior Notes, the August
2009 Senior Notes, the July 2010 Senior Notes and the May 2009 Senior Notes;

(g) other Indebtedness so long as immediately after giving effect to the
incurrence of such Indebtedness, the Borrower is in compliance with the
financial covenants set forth in Section 6.17.

SECTION 6.03. Merger; Fundamental Changes. The Borrower will not, nor will it
permit any Subsidiary to, merge or consolidate with or into any other Person, or
liquidate or dissolve, except that (i) a Wholly-Owned Subsidiary may merge into
the Borrower or any Wholly-Owned Subsidiary of the Borrower, (ii) the Borrower
or any Subsidiary may merge or consolidate with any other Person so long as the
Borrower or such Subsidiary is the continuing or surviving corporation and,
prior to and after giving effect to such merger or consolidation, no Default or
Event of Default shall exist, and (iii) any Subsidiary may enter into a merger
or consolidation or may liquidate or dissolve as a means of effecting a
disposition permitted by Section 6.04. Holdco will not merge or consolidate with
or into any other Person, or liquidate or dissolve, except that Holdco may merge
or consolidate with the Borrower so long as the Borrower is the continuing or
surviving corporation and, prior to and after giving effect to such merger or
consolidation, no Default or Event of Default shall exist.

 

45



--------------------------------------------------------------------------------

SECTION 6.04. Sale of Assets. The Borrower will not, nor will it permit any
Subsidiary to, lease, sell, transfer or otherwise dispose of its Property to any
other Person except for (a) sales of inventory or unused or obsolete equipment
in the ordinary course of business, (b) leases, sales, transfers or other
dispositions of its Property that, together with all other Property of the
Borrower and its Subsidiaries previously leased, sold, transferred or otherwise
disposed of (other than inventory or unused or obsolete equipment sold in the
ordinary course of business and accounts receivables transactions permitted by
Section 6.05) as permitted by this Section 6.04 since the date hereof, do not
constitute a Substantial Portion of the Property of Borrower and its
Subsidiaries, (c) sales, transfers and dispositions to the Borrower or any
Subsidiary, provided that any such sales, transfers or dispositions involving a
Subsidiary that is not a Guarantor or Pledged Subsidiary shall be made in
compliance with Section 6.06(j), (d) any Subsidiary that is not a Guarantor or
Pledged Subsidiary may liquidate or dissolve if the Borrower determines in good
faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders, and (e) sales,
transfers or other dispositions of assets in connection with the Post Spin-Off.

SECTION 6.05. Sale of Accounts. The Borrower will not, nor will it permit any
Subsidiary to, sell or otherwise dispose of any notes receivable or accounts
receivable, with or without recourse, except that the Borrower or any Subsidiary
may sell or otherwise grant an interest in its accounts receivable to other
Persons, in each case pursuant to an Accounts Receivable Financing Program.

SECTION 6.06. Investments and Purchases. The Borrower will not, nor will it
permit any Subsidiary to, make or suffer to exist any Investments (including,
without limitation, loans and advances to, and other Investments in,
Subsidiaries), or commitments therefor, or to create any Subsidiary or to become
or remain a partner in any partnership or joint venture, or to make any
Purchases, except:

(a) Short-term obligations of, or fully guaranteed by, the United States of
America and short-term obligations of United States government agencies;

(b) Commercial paper rated A-1 or better by S&P or P-1 or better by Moody’s;

(c) Demand deposit and money market bank accounts maintained in the ordinary
course of business with Initial Lenders or with commercial banks which are
members of the Federal Deposit Insurance Corporation;

(d) Bankers acceptances and certificates of deposit issued by and time deposits
with Initial Lenders or with commercial banks (whether domestic or foreign)
rated B or better by Thomson, A or better by S&P or A2 or better by Moody’s;

(e) Repurchase agreements with Initial Lenders or with commercial banks (whether
domestic or foreign) rated B or better by Thomson, A or better by S&P or A2 or
better by Moody’s, so long at least 102% of the principal amount of each
repurchase agreement is collateralized by obligations of, or fully guaranteed
by, the United States of America or by commercial paper rated A-1 or better by
S&P or P-1 or better by Moody’s;

 

46



--------------------------------------------------------------------------------

(f) Loan participations and master notes with corporations rated A-1 or better
by S&P or P-1 or better by Moody’s and with Initial Lenders or with commercial
banks rated B or better by Thomson, A or better by S&P or A2 or better by
Moody’s;

(g) Money market preferred stock accounts in corporations rated A or better by
S&P or A2 or better by Moody’s or in other corporations so long as such
Investments are secured by letters of credit issued by Initial Lenders or by
commercial banks rated B or better by Thomson, A or better by S&P or A2 or
better by Moody’s;

(h) Existing Investments in Subsidiaries and additional Investments in
Guarantors and Pledged Subsidiaries;

(i) Other Investments in existence on the date hereof and described in Schedule
6.06 hereto;

(j) Other Investments in Persons or Subsidiaries which are not Guarantors or
Pledged Subsidiaries (including, without limitation, (i) any Investment in a
joint venture and (ii) the creation of and the Investment in any Subsidiary that
is not a Guarantor) in an aggregate amount not in excess of 7.5% of Total
Assets;

(k) Investments in, and the creation of, any special purpose Subsidiary created
for the purpose of entering into the Accounts Receivable Financing Program;

(l) (i) Non-hostile Purchases in the same line of business or related or
ancillary businesses as the Borrower (including but not limited to consumer
packaged goods), not exceeding $100,000,000 in the case of any single Purchase
or series of related Purchases, provided that (A) there shall exist no Default
either immediately before or immediately after giving effect to any such
Purchase and (B) the representations and warranties contained in Article III are
true and correct both immediately before and immediately after giving effect to
any such Purchases, or (ii) non-hostile Purchases in the same line of business
or related or ancillary businesses as the Borrower (including but not limited to
consumer packaged goods), in excess of $100,000,000 in the case of any single
Purchase or series of related Purchases (including, for the avoidance of doubt,
Borrower’s purchase of the Equity Interests of SLRD and certain related assets
in connection with the Acquisition), provided that (A) there shall exist no
Default either immediately before or immediately after giving effect to any such
Purchases, (B) the representations and warranties contained in Article III are
true and correct both immediately before and immediately after giving effect to
any such Purchases, and (C) the Borrower submits pro forma financial statements
for the most recent period of four consecutive Fiscal Quarters for which
financial statements have been furnished or are due pursuant to Section 5.01 and
a certificate executed by an Authorized Officer of the Borrower prior to closing
any such transaction showing that the Borrower is in compliance with
Section 6.17 (treating such Purchase as having occurred on the first day of such
four-quarter period);

(m) United States mutual funds that invest solely in any of the Investments
described in subsections (a) through (g) above;

(n) Investments by the Borrower in Mattnick in an aggregate amount not in excess
of $20,000,000;

 

47



--------------------------------------------------------------------------------

(o) Investments by Mattnick in the Borrower or any Guarantor in the form of
unsecured loans in an aggregate principal amount at no time exceeding
$25,000,000 and having a maturity at least ninety-one (91) days after the
Maturity Date;

(p) Investments by Mattnick in the Borrower or any Guarantor in the form of
loans secured by the Mattnick Mortgages; and

(q) Investments in Post and its subsidiaries pursuant to the Post Spin-Off
Documents.

SECTION 6.07. Contingent Obligations. The Borrower will not, nor will it permit
any Subsidiary to, make or suffer to exist any Contingent Obligation (including,
without limitation, any Contingent Obligation with respect to the obligations of
a Subsidiary), except (a) by endorsement of instruments for deposit or
collection in the ordinary course of business, (b) the Subsidiary Guaranty,
(c) the Ralston Obligations, (d) other Contingent Obligations not to exceed
$35,000,000 in the aggregate at any time outstanding, (e) guarantees of the
obligations of the Borrower or any Subsidiary under (i) the Existing Credit
Agreement as amended on the date hereof, (ii) the Senior Note Agreements,
(iii) the 2008 Indenture, (iv) the 2009 Indenture, and (v) the May 2009 Note
Purchase Agreement, (vi) other agreements governing the Indebtedness (including,
but not limited to, any guarantees) of the Borrower or any Subsidiary permitted
to be incurred pursuant to Section 6.02(g), (f) Contingent Obligations of
Mattnick consisting of obligations to the Borrower and its Subsidiaries arising
out of insurance policies or other contracts of insurance, and (g) the Post
Obligations.

SECTION 6.08. Liens. The Borrower will not, nor will it permit any Subsidiary
to, create, incur, or suffer to exist any Lien in, of or on the Property of the
Borrower or any of its Subsidiaries, except:

(a) Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with generally
accepted principles of accounting shall have been set aside on its books;

(b) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’ liens
and other similar liens arising in the ordinary course of business which secure
the payment of obligations not more than 60 days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside on its books;

(c) Liens arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation;

(d) Liens arising out of good faith deposits in connection with or to secure
performance of statutory obligations, surety and appeal bonds, government
contracts, leases otherwise permitted hereunder, performance and return of money
bonds and other similar obligations incurred in the ordinary course of business;

 

48



--------------------------------------------------------------------------------

(e) Easements, minor defects or irregularities in title, building restrictions
and such other encumbrances or charges against real property, all of which as
are of a nature generally existing with respect to Properties of a similar
character and which do not in any material way affect (i) the marketability of
the same or (ii) interfere with the use thereof in the business of the Borrower
or the Subsidiaries;

(f) Liens existing on the date hereof and described in Schedule 6.08 hereto,
including extensions, renewals and replacements thereof in whole or in part, so
long as the principal amount of the Indebtedness secured thereby at the time of
such extension, renewal or replacement is limited to all or any part of the
Property (including improvements thereon) securing the Lien so extended, renewed
or replaced;

(g) Liens on the Property of a Subsidiary of the Borrower and exclusively
securing Indebtedness of such Subsidiary to the Borrower or any Guarantor;

(h) Liens of purchasers or providers of financing under an Accounts Receivable
Financing Program in accordance with Section 6.05 herein;

(i) Liens on the capital stock of any Material Foreign Subsidiary and
exclusively securing Indebtedness permitted by Section 6.02, so long as such
Liens are pari passu or junior to the Liens granted pursuant to Section 5.12 or
the Pledge Agreement;

(j) Other Liens securing aggregate principal Indebtedness at no time exceeding
(i) $35,000,000 minus (ii) the aggregate amount of proceeds of any Sale and
Leaseback Transactions permitted by Section 6.16 and consummated prior to such
time;

(k) Liens pursuant to the Mattnick Mortgages securing loans from Mattnick in an
aggregate principal amount at no time exceeding $25,000,000; and

(l) Liens on the Property of Post and its subsidiaries that do not become
effective before the Distribution Date and which secure Indebtedness of Post and
its subsidiaries incurred in connection with the Post Spin-Off.

SECTION 6.09. Affiliates. The Borrower will not, and will not permit any
Subsidiary to, enter into any transaction (including, without limitation, the
purchase or sale of any Property or service) with, or make any payment or
transfer to, any Affiliate except (a) in the ordinary course of business and
pursuant to the reasonable requirements of the Borrower’s or such Subsidiary’s
business and upon fair and reasonable terms no less favorable to the Borrower or
such Subsidiary than the Borrower or such Subsidiary would obtain in a
comparable arms-length transaction, (b) transactions among the Borrower and
Guarantors, (c) in connection with the Accounts Receivable Financing Program,
and (d) transactions under the Post Spin-Off Documents.

SECTION 6.10. Subordinated Indebtedness; Other Indebtedness. The Borrower will
not, and will not permit any Subsidiary to, make any amendment or modification
to the indenture, note or other agreement evidencing or governing any
Subordinated Indebtedness, or directly or indirectly voluntarily prepay, defease
or in substance defease, purchase, redeem, retire or otherwise acquire, any
Subordinated Indebtedness.

 

49



--------------------------------------------------------------------------------

SECTION 6.11. Change in Corporate Structure; Fiscal Year. The Borrower shall
not, nor shall it permit any Subsidiary to, (a) permit any amendment or
modification to be made to its certificate or articles of incorporation (or
similar charter document), as the case may be, or by-laws or operating
agreement, as the case may be, which is materially adverse to the interests of
the Lenders (it being agreed that any such changes required under the Post
Spin-Off Documents are not materially adverse to the interests of the Lenders)
or (b) change its Fiscal Year to end on any date other than September 30 of each
year.

SECTION 6.12. Inconsistent Agreements. The Borrower shall not, nor shall it
permit any Subsidiary to, enter into any indenture, agreement, instrument or
other arrangement (other than (u) the Existing Credit Agreement as in effect on
the date hereof, (v) the Senior Note Agreements, (w) the 2008 Indenture, (x) the
May 2009 Note Purchase Agreement, (y) the 2009 Indenture and (z) other
agreements governing the Indebtedness (including, but not limited to, any
guarantees) of the Borrower or any Subsidiary permitted to be incurred pursuant
to Section 6.02(g) so long as the restrictions contained therein are not
materially less favorable to the Lenders, taken as a whole, than the
restrictions contained in this Agreement) which, (a) directly or indirectly
prohibits or restrains, or has the effect of prohibiting or restraining, or
imposes materially adverse conditions upon, the incurrence of the Obligations,
the granting of Liens to secure the Obligations (other than agreements by the
Borrower that it will grant Liens to secure any Swap Agreement to the same
extent as, and pari passu with, any Liens granted to secure the Obligations),
the provision of the Subsidiary Guaranty, the amending of the Loan Documents or
the ability of any Subsidiary (other than a special purpose Subsidiary created
for the purpose of entering into the Accounts Receivable Financing Program) to
(i) pay dividends or make other distributions on its capital stock, (ii) make
loans or advances to the Borrower or (iii) repay loans or advances from the
Borrower or (b) contains any provision which would be violated or breached by
the making of Loans or by the performance by the Borrower or any Subsidiary of
any of its obligations under any Loan Document.

SECTION 6.13. ERISA Compliance.

With respect to any Plan, neither the Borrower nor any Subsidiary shall:

(a) engage in any “prohibited transaction” (as such term is defined in
Section 406 of ERISA or Section 4975 of the Code) for which a civil penalty
pursuant to Section 502(i) of ERISA or a tax pursuant to Section 4975 of the
Code in excess of $10,000,000 could be imposed;

(b) permit the occurrence of any Termination Event which could result in a
liability to the Borrower or any other member of the Controlled Group in excess
of $10,000,000; or

(c) permit the establishment or amendment of any Plan or fail to comply with the
applicable provisions of ERISA and the Code with respect to any Plan which could
result in liability to the Borrower or any other member of the Controlled Group
which, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

50



--------------------------------------------------------------------------------

SECTION 6.14. Restricted Payments. The Borrower will not, and will not permit
any of its Subsidiaries to, declare, pay or make, or agree to declare, pay or
make, directly or indirectly, any Restricted Payment, except (a) the Borrower
may declare and pay dividends with respect to its Equity Interests payable
solely in additional shares of its common stock, (b) Subsidiaries may make
Restricted Payments ratably with respect to their Equity Interests and (c) so
long as no Default exists immediately prior to or immediately after giving
effect to such Restricted Payment, the Borrower may make other Restricted
Payments (including, without limitation, Restricted Payments required under the
Post Spin-Off Documents).

SECTION 6.15. Swap Agreements. The Borrower will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Borrower or any Subsidiary
has actual exposure (other than those in respect of Equity Interests of the
Borrower or any of its Subsidiaries), and (b) Swap Agreements entered into in
order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any Subsidiary.

SECTION 6.16. Sale and Leaseback Transactions. The Borrower will not, nor will
it permit any Subsidiary to, enter into or suffer to exist any Sale and
Leaseback Transaction other than Sale and Leaseback Transactions, the aggregate
proceeds of which when added to the amount of Indebtedness secured by Liens
permitted under Section 6.08(j), do not exceed $35,000,000.

SECTION 6.17. Financial Covenants. The Borrower on a consolidated basis with its
Subsidiaries shall:

(a) Leverage Ratio. As of the end of each Fiscal Quarter, maintain a Leverage
Ratio of not more than 3.75:1.00; and

(b) Interest Expense Coverage Ratio. As of the end of each Fiscal Quarter,
maintain an Interest Expense Coverage Ratio of not less than 3.00:1.00.

SECTION 6.18. Holding Company. If Holdco becomes the parent of the Borrower,
then from and after such date, Holdco shall not engage in any business or
activity other than (a) the ownership of all outstanding Equity Interests in the
Borrower and the Retained Shares received by Holdco in connection with the Post
Spin-Off, (b) maintaining its corporate existence (except as permitted by
Section 6.03), (c) participating in tax, accounting and other administrative
activities as the parent of a consolidated group of companies, and
(d) activities incidental to the businesses or activities described in clauses
(a) through (c) of this Section.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) Any representation or warranty made or deemed made by or on behalf of the
Borrower or any of its Subsidiaries to the Lenders or the Administrative Agent
under or in connection with this Agreement, any other Loan Document, any Loan,
or any certificate or information delivered in connection with this Agreement or
any other Loan Document shall be false in any material respect on the date as of
which made or deemed made;

 

51



--------------------------------------------------------------------------------

(b) Nonpayment of (i) any principal of any Loan when due, or (ii) any interest
upon any Loan or fee or other obligations under any of the Loan Documents within
five days after the same becomes due;

(c) The breach by the Borrower of any of the terms or provisions of
Section 5.02, Section 5.03(a), Section 5.10, Sections 6.01 through 6.12 and
Sections 6.14 through Section 6.17, or the breach by Holdco of any of the terms
or provisions of Section 6.18;

(d) The breach by the Borrower (other than a breach which constitutes a Default
under clause (a), (b) or (c) of this Article) of any of the terms or provisions
of this Agreement which is not remedied within thirty (30) days after written
notice from the Administrative Agent or any Lender;

(e) Failure of the Borrower or any of its Subsidiaries to pay any Material
Indebtedness when due; or the default by the Borrower or any of its Subsidiaries
in the performance of any term, provision or condition contained in any
agreement or agreements under which any such Indebtedness was created or is
governed, or the occurrence of any other event or existence of any other
condition, the effect of any of which is to cause, or to permit the holder or
holders of such Indebtedness to cause, such Indebtedness to become due prior to
its stated maturity; or any such Indebtedness of the Borrower or any of its
Subsidiaries shall be declared to be due and payable or required to be prepaid
(other than by a regularly scheduled payment) prior to the stated maturity
thereof;

(f) Holdco, the Borrower or any of its Subsidiaries shall (i) have an order for
relief entered with respect to it under the federal bankruptcy laws as now or
hereafter in effect, (ii) make an assignment for the benefit of creditors,
(iii) apply for, seek, consent to, or acquiesce in, the appointment of a
receiver, custodian, trustee, examiner, liquidator or similar official for it or
any Substantial Portion of its Property, (iv) institute any proceeding seeking
an order for relief under the federal bankruptcy laws as now or hereafter in
effect or seeking to adjudicate it a bankrupt or insolvent, or seeking
dissolution, winding up, liquidation, reorganization, arrangement, adjustment or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors or fail to file an answer or other
pleading denying the material allegations of any such proceeding filed against
it, (v) take any corporate action to authorize or effect any of the foregoing
actions set forth in this clause (f), (vi) fail to contest in good faith any
appointment or proceeding described in clause (g) of this Article or
(vii) become unable to pay, not pay, or admit in writing its inability to pay,
its debts generally as they become due;

(g) Without the application, approval or consent of Holdco, the Borrower or any
of its Subsidiaries, a receiver, trustee, examiner, liquidator or similar
official shall be appointed for Holdco, the Borrower or any of its Subsidiaries
or any Substantial Portion of its

 

52



--------------------------------------------------------------------------------

Property, or a proceeding described in clause (f)(iv) of this Article shall be
instituted against Holdco, the Borrower or any of its Subsidiaries and such
appointment continues undischarged or such proceeding continues undismissed or
unstayed for a period of thirty consecutive days;

(h) Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of (each a “Condemnation”),
all or any portion of the Property of the Borrower and its Subsidiaries which,
when taken together with all other Property of the Borrower and its Subsidiaries
so condemned, seized, appropriated, or taken custody or control of, during the
twelve-month period ending with the month in which any such Condemnation occurs,
constitutes a Substantial Portion;

(i) The Borrower or any of its Subsidiaries shall fail within thirty days to
pay, bond or otherwise discharge any judgments or orders for the payment of an
aggregate amount in excess of $35,000,000, which is not covered by undisputed
insurance or stayed on appeal or otherwise being appropriately contested in good
faith and as to which no enforcement actions have been commenced;

(j) Any Change in Control shall occur;

(k) Except as otherwise expressly permitted hereby, the Subsidiary Guaranty
shall fail to remain in full force or effect or any action shall be taken to
discontinue or to assert the invalidity or unenforceability of the Subsidiary
Guaranty, or any Guarantor shall fail to comply with any of the terms or
provisions of the Subsidiary Guaranty, or any Guarantor denies that it has any
further liability under the Subsidiary Guaranty, or gives notice to such effect;

(l) Except as otherwise expressly permitted hereby, the Pledge Agreement shall
cease to be in full force and effect, or shall cease to give the Pledgee for the
benefit of the Secured Creditors, the Liens, rights, powers and privileges
purported to be created thereby, or any pledgor shall deny or disaffirm such
pledgor’s obligations under the Pledge Agreement or the Liens granted
thereunder, or (ii) any pledgor shall default in the due performance or
observance of any term, covenant or agreement on its part to be performed or
observed pursuant to the Pledge Agreement and such default shall continue beyond
the period of grace, if any, specifically applicable thereto pursuant to the
terms of the Pledge Agreement;

(m) The Unfunded Liabilities of all Single Employer Plans shall exceed in the
aggregate an amount which could reasonably be expected to have a Material
Adverse Effect or any Reportable Event shall occur in connection with any Plan;

(n) The Borrower or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that such Multiemployer Plan is
in reorganization or is being terminated, within the meaning of Title IV of
ERISA, if as a result of such reorganization or termination the aggregate annual
contributions of the Borrower and the other members of the Controlled Group
(taken as a whole) to all Multiemployer Plans which are then in reorganization
or being terminated have been or will be increased over the amounts contributed
to such Multiemployer Plans for the respective plan years of each such
Multiemployer Plan immediately preceding the plan year in which the
reorganization or termination occurs by an amount exceeding $35,000,000; or

 

53



--------------------------------------------------------------------------------

(o) Mattnick shall (i) become subject to any conservation, rehabilitation or
liquidation order, directive or mandate issued by any Governmental Authority or
(ii) become subject to any other directive or mandate issued by any Governmental
Authority which could reasonably be expected to have a Material Adverse Effect
which, in either case, is not stayed within thirty (30) days.

then, and in every such event (other than an event with respect to the Borrower
described in clause (f) or (g) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, declare the
Loans then outstanding to be due and payable in whole (or in part, in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and thereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower; and in case of any event
with respect to the Borrower described in clause (f) or (g) of this Article, the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower. For
purposes hereof, an Event of Default described in subsection (e) above arising
out of a breach by the Borrower of any financial covenant
restricting any leverage ratio of the Borrower contained in the Senior Note
Agreements, the 2008 Indenture, the May 2009 Note Purchase Agreement, the 2009
Indenture, any other agreement governing the Indebtedness of the Borrower or any
Subsidiary permitted to be incurred pursuant to Section 6.02(g) or related
documentation shall be deemed to be continuing hereunder notwithstanding its
waiver, whether accomplished by waiver, amendment or otherwise (a “Waiver”), by
the lenders under the Existing Credit Agreement and the holders of the Senior
Notes, the Splitco Notes, the May 2009 Senior Notes, the August 2009 Senior
Notes, the July 2010 Senior Notes or such other Indebtedness permitted to be
incurred pursuant to Section 6.02(g), as applicable, unless (i) the holders of
the applicable Indebtedness receive no monetary or other consideration for such
Waiver (including any prepayment of such Indebtedness or agreement to prepay
such Indebtedness) other than an amendment or waiver fee not exceeding .10% of
the aggregate principal amount of the applicable Indebtedness and (ii) the terms
of the applicable Indebtedness are not modified in any manner favorable to the
holders of the applicable Indebtedness in connection with such Waiver.

ARTICLE VIII

The Administrative Agent

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as

 

54



--------------------------------------------------------------------------------

though it were not the Administrative Agent, and such bank and its Affiliates
may accept deposits from, lend money to and generally engage in any kind of
business with the Borrower or any Subsidiary or other Affiliate thereof as if it
were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

55



--------------------------------------------------------------------------------

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

The foregoing provisions of this Article VIII shall be applicable mutatis
mutandis to the Pledgee.

Without limiting the foregoing, if any collateral under any Pledge Agreement or
any Subsidiary is sold, transferred or otherwise disposed of in a transaction
permitted hereunder (excluding sales to the Borrower or a Subsidiary thereof)
then (a) as and to the extent provided in the Pledge Agreement, such collateral
shall be sold free and clear of the Liens created by the Pledge Agreement and
(b) in the case of such a sale, transfer or other disposition of a Guarantor
(including, without limitation, the sale, transfer or other disposition of Post,
LLC in connection with the Post Spin-Off), such Guarantor and its subsidiaries
shall be released from the Subsidiary Guaranty and, in each case, the
Administrative Agent shall be authorized to take any actions deemed appropriate
in order to effect the foregoing, provided that with respect to any release of
Post, LLC in connection with the Post Spin-Off, Post, LLC shall be substantially
concurrently released (or the Administrative Agent shall have received
satisfactory evidence of the making of arrangements for Post, LLC to be
reasonably promptly released) from all other existing guarantees of senior
Indebtedness of the Borrower.

 

56



--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to the Borrower or any Guarantor, to it at Ralcorp Holdings, Inc., 800
Market Street, Suite 2900, St. Louis, Missouri 63101, Attention of Scott
Monette, Corporate Vice President, Treasurer and Corporate Development Officer
(Telecopy No. (314) 877-7729);

(ii) if to the Administrative Agent or to JPMorgan Chase Bank, N.A.
individually, to JPMorgan Chase Bank, N.A., 10 South Dearborn, Floor 7, Chicago,
Illinois 60603, Attention of Nida Mischke (Telecopy No. (312) 292-9533);

(iii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Lenders hereunder are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender may have had
notice or knowledge of such Default at the time.

 

57



--------------------------------------------------------------------------------

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, without the written consent of each Lender affected thereby,
(iv) change Section 2.19(b) or (c) or any other provision hereof in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this Section
or the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender or (vi) release all or substantially
all of the collateral under the Pledge Agreement(s) or release any Guarantor
from its obligations under the Subsidiary Guaranty, except as expressly
permitted in this Agreement, including, without limitation, in connection with
the sale, transfer or other disposition of a Guarantor or its parent entity
permitted under this Agreement, without the written consent of each Lender;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent hereunder without the prior
written consent of the Administrative Agent.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out of pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, and all reasonable out of pocket expenses
of the Lead Arrangers, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of the Loan
Documents or any actual or proposed amendments, modifications or waivers of the
provisions hereof (whether or not the transactions contemplated hereby or
thereby shall be consummated) and (ii) all out-of-pocket expenses incurred by
the Administrative Agent or any Lender, including the fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender, in
connection with the enforcement or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made hereunder, including all such out-of pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.

(b) The Borrower shall indemnify the Administrative Agent, the Pledgee, the Lead
Arrangers and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the

 

58



--------------------------------------------------------------------------------

parties hereto of their respective obligations hereunder or the consummation of
the Transactions or any other transactions contemplated hereby, (ii) any Loan or
the use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials on or from any Property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether such claim, litigation or proceeding is brought by the
Borrower, any of its Subsidiaries, their equity holders or creditors, a third
party or an Indemnitee, or whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent or the Pledgee under paragraph (a) or (b) of
this Section, each Lender severally agrees to pay to the Administrative Agent
such Lender’s ratable share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought by reference to the
aggregate outstanding Loans) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent in its capacity as such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) (i)Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee, provided
further that the Borrower shall be deemed to have consented to any assignment
under this Section unless it shall object thereto by written notice to the
Administrative Agent within fifteen (15) Business Days after having received
notice thereof; and

 

59



--------------------------------------------------------------------------------

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Loan to a
Lender, an Affiliate of a Lender or an Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund, or an assignment of the entire Loan, the amount of the Loan of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $1,000,000, unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of its Loan;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates, the Guarantors and their related parties or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws;

(E) no such assignment shall be made to Holdings, the Borrower or any of their
respective Affiliates or Subsidiaries; and

(F) no such assignment shall be made to a natural person.

 

60



--------------------------------------------------------------------------------

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.16, 2.17, 2.18 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of (and
stated interest on) the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.07(b), 2.19(d) or
9.03(c), the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

 

61



--------------------------------------------------------------------------------

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.16, 2.17 and 2.18 (subject to the requirements and limitations
therein, including the requirements under Section 2.18 (it being understood that
the documentation required under Section 2.18(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.19(c) as though it were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.16 or 2.18 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless
(A) the sale of the participation to such Participant is made with the
Borrower’s prior written consent or (B) such entitlement to receive greater
payment results from a Change in Law that occurs

 

62



--------------------------------------------------------------------------------

after the Participant acquires the applicable Participation. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.18 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.18(f) as though it were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid. The provisions of Sections 2.16, 2.17, 2.18 and 9.03 and Article VIII
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans or the
termination of this Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

63



--------------------------------------------------------------------------------

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its Property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement against the Borrower or its
Properties in the courts of any jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph
(b) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS

 

64



--------------------------------------------------------------------------------

REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent or any Lender on a non-confidential basis from a source
other than the Borrower. For the purposes of this Section, “Information” means
all information received from the Borrower relating to the Borrower or its
business, other than any such information that is available to the
Administrative Agent or any Lender on a non-confidential basis prior to
disclosure by the Borrower; provided that, in the case of information received
from the Borrower after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

65



--------------------------------------------------------------------------------

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS AFFILIATES,
AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES) AND ITS SECURITIES.
ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT
THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO
MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.14. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.

SECTION 9.15. Fiduciary Relationship. Each Lead Arranger, the Administrative
Agent, each Lender and their Affiliates (collectively, solely for purposes of
this paragraph, the “Lenders”), may have economic interests that conflict with
those of the Borrower and the Guarantors, their stockholders and/or their
affiliates. The Borrower and each Guarantor agrees that nothing in the Loan
Documents or otherwise will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between any Lender, on the one
hand, and the Borrower or any Guarantor, its stockholders or its affiliates, on
the other. The Borrower and each Guarantor acknowledges and agrees that (i) the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Borrower and the
Guarantors, on the other, and (ii) in connection therewith and with the process
leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of the Borrower or any Guarantor, its stockholders or
its affiliates with respect to the transactions contemplated

 

66



--------------------------------------------------------------------------------

hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender has advised, is
currently advising or will advise the Borrower or any Guarantor, its
stockholders or its Affiliates on other matters) or any other obligation to the
Borrower or any Guarantor except the obligations expressly set forth in the Loan
Documents and (y) each Lender is acting solely as principal and not as the agent
or fiduciary of the Borrower or any Guarantor, its management, stockholders,
creditors or any other Person. The Borrower and each Guarantor acknowledges and
agrees that it has consulted its own legal and financial advisors to the extent
it deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. The
Borrower and each Guarantor agrees that it will not claim that any Lender has
rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to such Borrower or Guarantor, respectively, in connection with
such transaction or the process leading thereto.

 

67



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

RALCORP HOLDINGS, INC. By  

 

Name:   Title:  

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent By  

 

Name:   Title:  

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

SUNTRUST BANK By  

 

Name:   Title:  

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION By  

 

Name:   Title:  

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH By  

 

Name:   Title:  

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

FARM CREDIT BANK OF TEXAS By  

 

Name:   Title:  

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION By  

 

Name:   Title:  

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. By  

 

Name:   Title:  

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

COBANK, ACB By  

 

Name:   Title:  

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

AGFIRST FARM CREDIT BANK By  

 

Name:   Title:  

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK, NATIONAL ASSOCIATION By  

 

Name:   Title:  

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BANK OF THE WEST By  

 

Name:   Title:  

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BMO BANK OF MONTREAL By  

 

Name:   Title:  

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE AG By  

 

Name:   Title:  

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

COMMERCE BANK By  

 

Name:   Title:  

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

GREENSTONE FARM CREDIT SERVICES, ACA/FLCA By  

 

Name:   Title:  

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Schedule 1.01

PRICING SCHEDULE

 

APPLICABLE RATE

   LEVEL  I
STATUS     LEVEL II
STATUS     LEVEL III
STATUS     LEVEL IV
STATUS  

Eurodollar Rate

     1.25 %      1.50 %      1.75 %      2.00 % 

ABR

     0.25 %      0.50 %      0.75 %      1.00 % 

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

“Fitch Rating” means, at any time, the rating issued by Fitch Ratings and then
in effect with respect to the Borrower’s senior unsecured long-term debt
securities without third-party credit enhancement.

“Level I Status” exists at any date if, on such date, at least two of the
following three conditions shall be satisfied: (i) the Borrower’s Fitch Rating
is BBB or better, and/or (ii) the Borrower’s Moody’s Rating is Baa2 or better,
and/or (iii) the Borrower’s S&P Rating is BBB or better.

“Level II Status” exists at any date if, on such date, (a) the Borrower has not
qualified for Level I Status and (b) at least two of the following three
conditions shall be satisfied: (i) the Borrower’s Fitch Rating is BBB-, and/or
(ii) the Borrower’s Moody’s Rating is Baa3, and/or (iii) the Borrower’s S&P
Rating is BBB-.

“Level III Status” exists at any date if, on such date, (a) the Borrower has not
qualified for Level I Status or Level II Status and (b) at least two of the
following three conditions shall be satisfied: (i) the Borrower’s Fitch Rating
is BB+, and/or (ii) the Borrower’s Moody’s Rating is Ba1, and/or (iii) the
Borrower’s S&P Rating is BB+.

“Level IV Status” exists at any date if, on such date, the Borrower has not
qualified for Level I Status, Level II Status or Level III Status.

“Moody’s Rating” means, at any time, the rating issued by Moody’s Investors
Service, Inc. and then in effect with respect to the Borrower’s senior unsecured
long-term debt securities without third-party credit enhancement.

“Rating” means a Fitch Rating, Moody’s Rating or S&P Rating.

“S&P Rating” means, at any time, the rating issued by Standard and Poor’s Rating
Services and then in effect with respect to the Borrower’s senior unsecured
long-term debt securities without third-party credit enhancement.

 

Schedule 1.01



--------------------------------------------------------------------------------

“Status” means Level I Status, Level II Status, Level III Status or Level IV
Status.

The Applicable Rate shall be determined in accordance with the foregoing table
based on the Borrower’s Status as determined from its then-current Fitch Rating,
Moody’s Rating and S&P Ratings. The Rating in effect on any date for the
purposes of this Schedule is that in effect at the close of business on such
date. If at any time the Borrower has no Fitch Rating, Moody’s Rating or no S&P
Rating, Level IV Status shall exist unless the Required Lenders have approved a
replacement rating agency to provide a rating in replacement of the Fitch
Rating, Moody’s Rating or S&P Rating, as applicable.

 

Schedule 1.01



--------------------------------------------------------------------------------

Schedule 2.01

COMMITMENTS

 

Lender

   Total Commitment  

JPMorgan Chase Bank, N.A.

   $ 70,000,000   

SunTrust Bank

   $ 70,000,000   

Wells Fargo Bank, N.A.

   $ 70,000,000   

Deutsche Bank AG New York Branch

   $ 45,000,000   

Farm Credit Bank of Texas

   $ 45,000,000   

PNC Bank, National Association

   $ 35,000,000   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 35,000,000   

CoBank, ACB

   $ 35,000,000   

AgFirst Farm Credit Bank

   $ 35,000,000   

U.S. Bank, National Association

   $ 22,500,000   

Bank of the West

   $ 22,500,000   

BMO Bank of Montreal

   $ 22,500,000   

Credit Suisse AG

   $ 22,500,000   

Commerce Bank

   $ 15,000,000   

Greenstone Farm Credit Services, ACA/FLCA

   $ 5,000,000      

 

 

 

Total

   $ 550,000,000      

 

 

 

 

Schedule 2.01